Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and among

VELOCITY EXPRESS CORPORATION

and

EACH OF ITS SUBSIDIARIES THAT ARE IDENTIFIED ON THE SIGNATURE PAGES HERETO

AS GUARANTORS,

as Guarantors,

EACH OF THE SUBSIDIARIES OF VELOCITY EXPRESS CORPORATION THAT ARE

IDENTIFIED ON THE SIGNATURE PAGES HERETO AS BORROWERS,

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO,

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.,

as the Arranger and Administrative Agent

Dated as of December 22, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of December 22,
2006, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), VELOCITY EXPRESS
CORPORATION, a Delaware corporation (“Parent”), each of Parent’s Subsidiaries
identified on the signature pages hereof as a Borrower (such Subsidiaries are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), and each of Parent’s
Subsidiaries identified on the signature pages hereof as a Guarantor (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Guarantor”, and individually and collectively, jointly and
severally, as the “Guarantors”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis, unless otherwise provided herein.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or payment in full of the Obligations
shall mean the payment in full in cash (or cash collateralization in accordance
with the terms hereof) of all Obligations other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and that are not required by the provisions of this Agreement to be
paid or cash collateralized at such time or as a condition to the termination of
this Agreement and the termination of the Agent’s Liens on the Collateral
(“Continuing Bank Product Obligations”) and the full and final termination of
any commitment to extend any financial accommodations under this Agreement and
any other Loan Document. Any reference herein to any Person shall be construed
to include such Person’s successors and assigns. Any requirement of a writing

 

- 1 -



--------------------------------------------------------------------------------

contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage at such time, and (ii) the Borrowing Base at such time
less the Letter of Credit Usage at such time.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves against the Borrowing Base in such amounts,
and with respect to such matters, as Agent in its Permitted Discretion shall
deem necessary or appropriate, including, without limitation, reserves with
respect to (i) sums that Borrowers or their Subsidiaries are required to pay
under any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and have failed to pay, and
(ii) amounts owing by Borrowers or their Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of employees, creditors, landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral.

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

2.2 Intentionally Omitted.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent. Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 1:00 p.m. (Boston time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 1:00 p.m. (Boston time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

- 2 -



--------------------------------------------------------------------------------

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date plus the amount of the requested Advance does not exceed $5,000,000, or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation, Swing Lender shall make an Advance in
the amount of such Borrowing (any such Advance made solely by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and such
Advances being referred to collectively as “Swing Loans”) available to Borrowers
on the Funding Date applicable thereto by transferring immediately available
funds to Borrowers’ Designated Account. Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Lender solely for its own account. Subject to the provisions
of Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by the Agent’s Liens on the assets of the Loan Parties, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 4:00 p.m. (Boston time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (Boston time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Administrative Borrower on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Administrative Borrower’s Designated Account;
provided, however, that, subject to the provisions of Section 2.3(d)(ii), Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance if Agent shall have actual knowledge that (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 12:00 p.m. (Boston
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Agent in immediately available funds and Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such

 

- 3 -



--------------------------------------------------------------------------------

amount to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Advances composing such Borrowing;
provided, that, the Obligations of the Borrowers under this section shall be
without duplication of the Obligation of the Borrowers to pay interest at the
rate provided for in Section 2.6. The failure of any Lender to make any Advance
on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Loan Parties to Agent for the Defaulting Lender’s benefit, and,
in the absence of such transfer to the Defaulting Lender, Agent shall transfer
any such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations (other than any Continuing Bank Product Obligations) under
this Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Administrative Borrower
shall have waived such Defaulting Lender’s default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Loan Parties of their duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and (without
limiting any other rights that Borrowers may have) shall entitle Administrative
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrowers on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (3) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 9 (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).

 

- 4 -



--------------------------------------------------------------------------------

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent, or Swing Lender as applicable, and Agent, or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $2,000,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding paragraph. In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. Each
Lender with a Revolver Commitment shall be obligated to settle with Agent as
provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account. The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Agent and the
Lenders as to the Advances, the Swing Loans, and the Protective Advances shall
take place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to Loan
Parties’ or their Subsidiaries’ Collections received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 5:00 p.m. (Boston time) on the Business
Day immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Protective Advances for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Protective Advances) exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 3:00 p.m. (Boston time) on the
Settlement Date transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if a Lender’s balance of the

 

- 5 -



--------------------------------------------------------------------------------

Advances (including Swing Loans and Protective Advances) is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans and Protective
Advances) as of a Settlement Date, such Lender shall no later than 3:00 p.m.
(Boston time) on the Settlement Date transfer in immediately available funds to
the Agent’s Account, an amount such that each such Lender shall, upon transfer
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances (including Swing Loans and Protective Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders. If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

(iii) Between Settlement Dates, Agent, to the extent no Protective Advances or
Swing Loans are outstanding, may pay over to Swing Lender any Collections or
other payments received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Advances, for application to
Swing Lender’s Pro Rata Share of the Advances. If, as of any Settlement Date,
Collections of Loan Parties or any other payments received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(f) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Protective Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate, except as otherwise
provided in Section 2.10.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

- 6 -



--------------------------------------------------------------------------------

2.4 Payments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by any Loan
Party shall be made in Dollars to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
(Boston time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (Boston time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds in Dollars and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Event of Default has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Except as otherwise
specifically provided in clause (b)(iv) below or in Section 2.4(d), all payments
to be made hereunder by Loan Parties shall be remitted to Agent and all (subject
to Section 2.4(b)(iv) and Section 2.4(d) hereof) such payments, and all proceeds
of Collateral owned by any Loan Party received by Agent, shall be applied, so
long as no Event of Default has occurred and is continuing, to reduce the
balance of the Advances outstanding and, thereafter, to Borrowers (to be wired
to the Designated Account) or such other Person entitled thereto under
applicable law.

(ii) At any time that an Event of Default has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent by any Loan Party and all proceeds of Collateral received by
Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

 

- 7 -



--------------------------------------------------------------------------------

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents, until paid in full,

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances), and the Swing Loans until paid in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all other Advances until paid in full,
(iii) to Agent, to be held by Agent, for the ratable benefit of Issuing Lender
and those Lenders having a Revolver Commitment, as cash collateral in an amount
up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve (if any) established prior
to the occurrence of, and not in contemplation of, the subject Event of Default;

(I) ninth, to pay any other Obligations (including the provision of amounts to
Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount determined by Agent in its
Permitted Discretion (without duplication of any amount being held under
sub-clause (iv) of clause (H) above) as the amount necessary to secure
Borrowers’ and their Subsidiaries’ obligations in respect of Bank Products), and

(J) tenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Event of Default has occurred and is
continuing, (A) all payments of Advances under this Section 2.4(b) shall be
applied first to Base Rate Loans until paid in full and then to LIBOR Rate Loans
and (B) Section 2.4(b)(i) shall not apply to any payment made by any Loan Party
to Agent and specified by such Loan Party to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(v) For purposes of foregoing, “paid in full” with respect to any Obligation
means payment of all amounts owing under the Loan Documents according to the
terms thereof with respect to such Obligation, including any loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements relating thereto, whether or not any of
the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Mandatory Prepayments. Immediately upon the receipt by Parent or any of its
Subsidiaries of the proceeds of any voluntary or involuntary sale or disposition
by Parent or any of its Subsidiaries of property or assets (including casualty
losses or condemnations but excluding sales or dispositions which qualify as
Permitted Dispositions under clauses (a), (c), (d) or (e) of the definition of
Permitted Dispositions), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(d) in an amount equal to 100%
of the Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or

 

- 8 -



--------------------------------------------------------------------------------

dispositions. Nothing contained in this Section 2.4(c)(i) shall permit Loan
Parties or any of their Subsidiaries to sell or otherwise dispose of any
property or assets other than in accordance with Section 6.4.

(d) Application of Payments. Each prepayment pursuant to Section 2.4(c) shall,
(A) so long as no Event of Default shall have occurred and be continuing, be
applied to the outstanding principal amount of the Advances until paid in full
without any permanent reduction in the Maximum Revolver Amount, with such
prepayments to be applied first to Base Rate Loans until paid in full and then
to LIBOR Rate Loans, and (B) if an Event of Default shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).

(e) Interest and Fees. Any prepayment made pursuant to Section 2.4(c) shall be
accompanied by accrued interest and fees, if any, on the principal amount being
prepaid to the date of such prepayment.

(f) Cumulative Prepayments. Except as otherwise expressly provided in
Section 2.4(c), payments with respect to any subclause of Section 2.4(c) are in
addition to payments made or required to be made under any other subclause of
Section 2.4(c).

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.12 is
greater than any of the limitations set forth in Section 2.1 or Section 2.12, as
applicable (an “Overadvance”), Borrowers immediately shall pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses), other than Continuing Bank Product Obligations, in Dollars
in full on the Maturity Date or, if earlier, on the date on which the
Obligations are declared due and payable pursuant to the terms of this
Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, (ii) if the relevant Obligation is an
Advance that is a Base Rate Loan, at a per annum rate equal to the Base Rate,
and (iii) otherwise, at a per annum rate equal to the Base Rate.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate equal to 2.50% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

 

- 9 -



--------------------------------------------------------------------------------

(d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans. Any interest not paid
when due shall be compounded by being charged to the Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Cash Management.

(a) Loan Parties shall and shall cause each of their Subsidiaries (i) to
establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each a “Cash Management Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all of their and their Subsidiaries’
Account Debtors forward payment of the amounts owed by them directly to an
account which is subject to a Control Agreement at such Cash Management Bank (a
“Cash Management Account”), and (ii) to the extent not forwarded directly as set
forth in the preceding clause (i), to deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to Loan Parties or their Subsidiaries) into a Cash Management
Account at one of the Cash Management Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Loan Parties. Except as otherwise agreed by the Agent,
each such Cash Management Agreement shall provide, among other things, that
(i) the Cash Management Bank will comply with any instructions originated by
Agent directing the disposition of the funds in such Cash Management Account
without further consent by Loan Parties or their Subsidiaries, as applicable,
(ii) the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account, other than for payment of
its expenses, service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) it will forward, by daily sweep, all amounts in the
applicable Cash Management Account to the Agent’s Account; provided, however,
that, the Cash Management Agreement with respect Borrowers’ account number
3265870331 at Wells Fargo, shall provide that only amounts in excess of $50,000
shall be swept to the Agent’s Account.

 

- 10 -



--------------------------------------------------------------------------------

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent, and
(ii) prior to the time of the opening of such Cash Management Account, a Loan
Party (or its Subsidiary, as applicable) and such prospective Cash Management
Bank shall have executed and delivered to Agent a Cash Management Agreement.
Loan Parties (or their Subsidiaries, as applicable) shall close any of their
Cash Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent that the creditworthiness of any Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within 60 days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

(d) Each Cash Management Account shall be a cash collateral account subject to a
Control Agreement.

2.8 Crediting Payments; Clearance Charge. The receipt of any payment item by
Agent (whether from transfers to Agent by the Cash Management Banks pursuant to
the Cash Management Agreements or otherwise) shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Loan Parties shall be deemed not to have made
such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 2:00 p.m. (Boston time). If any payment item is received into
the Agent’s Account on a non-Business Day or after 2:00 p.m. (Boston time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, Agent shall be entitled to charge Borrowers for 1 Business Day
of ‘clearance’ at the rate then applicable under Section 2.6 to Advances that
are Base Rate Loans on all Collections that are received by Loan Parties
(regardless of whether forwarded by the Cash Management Banks to Agent). This
across-the-board 1 Business Day clearance charge on all Collections of Loan
Parties is acknowledged by the parties to constitute an integral aspect of the
pricing of the financing of Borrowers and shall apply irrespective of whether or
not there are any outstanding monetary Obligations; the effect of such clearance
charge being the equivalent of charging interest on such Collections through the
completion of a period ending 1 Business Day after the receipt thereof. The
parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.8 shall be for the exclusive benefit of Agent.

2.9 Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Administrative Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Administrative Borrower, any Advance,
Protective Advance, or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.

2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with

 

- 11 -



--------------------------------------------------------------------------------

all Advances (including Protective Advances and Swing Loans) made by Agent,
Swing Lender, or the Lenders to Borrowers or for Borrowers’ account, the Letters
of Credit issued by Issuing Lender for Borrowers’ account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account, including all amounts received in the Agent’s Account from any Cash
Management Bank. Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, and fees, and including
an itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after receipt thereof by
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

2.11 Fees. Borrowers shall pay to Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue, amend, renew or extend letters of credit for the account of
Borrowers (each, an “L/C”) or to purchase participations or execute indemnities
or reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit. If requested by the Issuing Lender, Borrowers also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking. The Issuing Lender shall
have no obligation to issue a Letter of Credit if any of the following would
result after giving effect to the issuance of such requested Letter of Credit:

(A) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

(B) the Letter of Credit Usage would exceed $11,000,000, or

(C) the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount of Advances.

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance reasonably
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrowers shall reimburse such L/C Disbursement to Issuing Lender by
paying to Agent an amount equal to such L/C Disbursement not later than 2:00
p.m., Boston time, on the date that such L/C Disbursement

 

- 12 -



--------------------------------------------------------------------------------

is made, if Administrative Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 1:00 p.m., Boston time, on such date,
or, if such notice has not been received by Administrative Borrower prior to
such time on such date, then not later than 2:00 p.m., Boston time, on the
Business Day that Administrative Borrower receives such notice, if such notice
is received prior to 1:00 p.m., Boston time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans.
To the extent an L/C Disbursement is deemed to be an Advance hereunder,
Borrowers’ obligation to reimburse such L/C Disbursement shall be discharged and
replaced by the resulting Advance. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(b) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in Section 2.12(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group as determined by a final judgment
of a court of competent jurisdiction; and provided, further, however, that no
Borrower shall be obligated to indemnify for any fees, costs or expenses
(i) with respect to Taxes, the indemnification for which shall be governed
solely and exclusively by Section 15.11 hereof, or (ii) with respect to any
amounts expressly excluded from indemnification or payment under Section 15.11
hereof. In connection with its obligations under this Section 2.12, each
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Underlying Letter of Credit or by Issuing Lender’s
interpretations of any L/C issued by Issuing Lender to or for such Borrower’s
account, even though this interpretation may be different from such Borrower’s
own, and each Borrower understands and agrees that the Lender Group shall not be
liable for any error, negligence, or mistake, whether of omission or

 

- 13 -



--------------------------------------------------------------------------------

commission, in following Borrowers’ instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. Each
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrowers against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold the Lender Group harmless with respect to
any loss, cost, expense (including reasonable attorneys fees), or liability
incurred by the Lender Group under any L/C Undertaking as a result of the Lender
Group’s indemnification of any Underlying Issuer; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group as
determined by a final judgment of a court of competent jurisdiction. Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable by Borrowers
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by each Borrower that, as of the Closing Date, the issuance charge imposed by
the prospective Underlying Issuer is .825% per annum times the undrawn amount of
each Underlying Letter of Credit, that such issuance charge may be changed from
time to time, and that the Underlying Issuer also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within 180 days after
the additional cost is incurred or the amount received is reduced, notify
Administrative Borrower, and Borrowers shall pay on demand such amounts as Agent
may specify to be necessary to compensate the Lender Group for such additional
cost or reduced receipt, together with interest on such amount from the date of
such demand until payment in full thereof at the rate then applicable to Base
Rate Loans hereunder; provided, however, that no Borrower shall be obligated to
pay any additional amount under this Section 2.12(f) (A) with respect to Taxes,
the indemnification for which shall be governed solely and exclusively by
Section 15.11 hereof or (B) with respect to any amounts expressly excluded from
indemnification or payment under Section 15.11 hereof. The determination by
Agent of any amount due pursuant to this Section, as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

- 14 -



--------------------------------------------------------------------------------

2.13 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto, provided, however, that
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period, (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at a rate
based upon the LIBOR Rate and Agent shall have the right, at the end of each
applicable Interest Period, to convert the interest rate on all outstanding
LIBOR Rate Loans to the rate then applicable to Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 2:00 p.m. (Boston time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Administrative Borrower’s election of the LIBOR Option for
a permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (Boston time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (A) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount reasonably
determined by Agent or such Lender to be the excess, if any, of (1) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert, or continue, for the period that would have been the Interest
Period therefor), minus (2) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 (including the calculations thereof) shall
be conclusive absent manifest error.

 

- 15 -



--------------------------------------------------------------------------------

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $250,000 in excess thereof.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Loan Parties’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) (but subject to
Section 2.4(d)) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.13 (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate; provided, however, that no Borrower shall be
obligated to pay any additional amount under this Section 2.13(d) (A) with
respect to Taxes, the indemnification for which shall be governed solely and
exclusively by Section 15.11 hereof or (B) with respect to any amounts expressly
excluded from indemnification or payment under Section 15.11 hereof. In any such
event, the affected Lender shall give Administrative Borrower and Agent notice
of such a determination and adjustment and Agent promptly shall transmit the
notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Administrative Borrower may, by notice to such affected Lender
(y) require such Lender to furnish to Administrative Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.13(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

- 16 -



--------------------------------------------------------------------------------

2.14 Capital Requirements. If, after the date hereof, any Lender reasonably
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Borrowers shall
have no obligation to pay any such amount which arose during, or is attributable
to, periods occurring more than 270 days prior to the receipt by the
Administrative Borrower of notice of the applicable Lender’s demand therefor.

2.15 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives (except as otherwise
expressly provided in this Agreement) notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of

 

- 17 -



--------------------------------------------------------------------------------

any payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Agent or Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrowers or any Agent
or Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any of the Borrowers or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, Lender,
successor or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.15 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 2.15 will forthwith be
reinstated in effect, as though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Loan Party, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to any other Loan Party therefor.

 

- 18 -



--------------------------------------------------------------------------------

(i) Each of the Loan Parties hereby agrees that, after the occurrence and during
the continuance of any Event of Default, the payment of any amounts due with
respect to the indebtedness owing by any Loan Party to any other Loan Party is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Loan Party hereby agrees that after the occurrence and during the
continuance of any Event of Default, such Loan Party will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Loan Party owing to
such Loan Party until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, such Loan Party shall collect, enforce
or receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Loan Party as trustee for Agent, and
such Loan Party shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement or in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Loan Party, Agent, or any Lender; and

(d) no Material Adverse Change shall have occurred since July 1, 2006.

3.3 Conditions Subsequent to Effectiveness. As an accommodation to Loan Parties,
the Lender Group has agreed to execute this Agreement and to make the Advances
and the Term Loan on the Closing Date notwithstanding the failure by Loan
Parties to satisfy the conditions set forth on Schedule 3.3 on or before the
Closing Date. In consideration of such accommodation, Loan Parties agree that,
in addition to all other terms, conditions and provisions set forth in this
Agreement and the other Loan Documents, including those conditions set forth in
Section Error! Reference source not found., Loan Parties shall satisfy each of
the conditions subsequent set forth on Schedule 3.3 on or before the date
applicable thereto (it being understood that (a) the failure by Loan Parties to
perform or cause to be performed any such condition subsequent on or before the
date applicable thereto shall constitute an Event of Default and (b) to the
extent that the existence of any such condition subsequent would otherwise cause
any representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Closing Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 3.3).

 

- 19 -



--------------------------------------------------------------------------------

3.4 Term. This Agreement shall continue in full force and effect for a term
ending on the earliest of (a) March 31, 2010, unless the maturity date of the
principal amount of each Note (as defined in the Indenture) is extended to a
date that is after June 30, 2010, (b) if the maturity date of the principal
amount of each Note is extended to a date that is after June 30, 2010, the date
that is 90 days prior to the earliest date on which the principal amount of any
Note is scheduled to become due and payable in accordance with its terms or the
terms of the Indenture, and (c) December 22, 2011 (such earliest date, the
“Maturity Date”). The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.5 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral or a backstop letter of
credit, in form and substance and from an issuer, in each case, acceptable to
Agent, to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount reasonably determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure) to be
held by Agent for the benefit of the Bank Product Providers with respect to the
Bank Product Obligations), other than any Continuing Bank Product Obligations.
No termination of this Agreement, however, shall relieve or discharge Loan
Parties or their Subsidiaries of their duties, Obligations, or covenants
hereunder or under any other Loan Document and the Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full
and the Lender Group’s obligations to provide additional credit hereunder have
been terminated. When this Agreement has been terminated and all of the
Obligations, other than any Continuing Bank Product Obligations, have been paid
in full and the Lender Group’s obligations to provide additional credit under
the Loan Documents have been terminated irrevocably, Agent will, at Borrowers’
sole expense, without recourse, representation or warranty, execute and deliver
any termination statements, lien releases, mortgage releases, Control Agreement
terminations, re-assignments of trademarks, discharges of security interests,
and other similar discharge or release documents (and, if applicable, in
recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

3.6 Early Termination by Borrowers. Borrowers have the option, at any time upon
90 days prior written notice by Administrative Borrower to Agent, to terminate
this Agreement and terminate the Commitments hereunder by paying to Agent, in
cash, the Obligations (including (a) either (i) providing cash collateral or a
backstop letter of credit, in form and substance and from an issuer, in each
case, acceptable to Agent, to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 105% of the Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to the
Issuing Lender, and (b) providing cash collateral (in an amount reasonably
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent for the benefit of the Bank Product Providers with
respect to the Bank Product Obligations), other than any Continuing Bank Product
Obligations, in full. If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the Obligations
(including (a) either (i) providing cash collateral or a backstop letter of
credit, in form and substance and from an issuer, in each case, acceptable to
Agent, to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount reasonably determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure) to be
held by Agent for the benefit of the Bank Product Providers with respect to the
Bank Product Obligations), other than any Continuing Bank Product Obligations,
in full, on the date set forth as the date of termination of this Agreement in
such notice.

3.7 Reduction of Commitments. The Borrowers may reduce each of the Maximum
Revolver Amount and the Total Commitment, to an amount (which may not be zero)
not less than the sum of (A) the

 

- 20 -



--------------------------------------------------------------------------------

aggregate unpaid principal amount of all Advances then outstanding, (B) the
aggregate principal amount of all Advances not yet made as to which a borrowing
request has been delivered to the Agent pursuant to Section 2.3, (C) the
aggregate principal amount of all Letters of Credit then outstanding and (D) the
stated amount of all Letters of Credit not yet issued as to which a request has
been made and not withdrawn. Each such reduction shall be in an amount which is
an integral multiple of $1,000,000 (unless the Maximum Revolver Amount or the
Total Commitment in effect immediately prior to such reduction is less than
$1,000,000), shall be made by providing not less than five (5) Business Days’
prior written notice to the Agent and shall be irrevocable. Any reductions in
the Maximum Revolver Amount and the Total Commitment shall be permanent. Each
such reduction of the Total Commitment shall reduce the Revolver Commitment of
each Lender proportionately in accordance with its Pro Rata Share thereof.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1 No Encumbrances. Each Loan Party and its Subsidiaries has good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets (other than personal property assets with an aggregate fair market value
of not greater than $100,000) and good and marketable title to, or a valid
leasehold interest in, their Real Property, in each case, free and clear of
Liens except for Permitted Liens.

4.2 Eligible Accounts. As to each Account that is identified by a Borrower as an
Eligible Account in a borrowing base report submitted to Agent, such Account is
(a) a bona fide existing payment obligation of the applicable Account Debtor
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtor in the ordinary course of Borrowers’ business, (b) except as
reflected in such borrowing base report, owed to Borrowers without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation,
and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Accounts.

4.3 Intentionally Omitted.

4.4 Equipment. Each material item of Equipment of Loan Parties and their
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted.

4.5 Locations of Equipment. The Equipment (other than vehicles or Equipment out
for repair) of Loan Parties and their Subsidiaries are not stored with a bailee,
warehouseman, or similar party except as set forth on Schedule 4.5 and are
located only at, or in-transit between, the locations identified on Schedule 4.5
(as such Schedule may be updated pursuant to Section 5.9).

4.6 [Intentionally Omitted].

4.7 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.7(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

 

- 21 -



--------------------------------------------------------------------------------

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.7(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.9).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.7(c) (as such Schedule may be updated from time to time to reflect changes
permitted to be made under Section 6.5).

(d) As of the Closing Date, Loan Parties and their Subsidiaries do not hold any
commercial tort claims, except as set forth on Schedule 4.7(d).

4.8 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b) Set forth on Schedule 4.8(b) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.16), is a complete
and accurate description of the authorized capital Stock of each Loan Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 4.8(b), as of the Closing Date there are no subscriptions, options,
warrants, or calls relating to any shares of the Parent’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. Except as set forth on Schedule 4.8(b), the Parent is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.8(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.16), is a complete
and accurate list of each Loan Party’s direct and indirect Subsidiaries that are
Loan Parties, showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Loan Party. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on Schedule
4.8(c), no Loan Party or any of its respective Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of any Loan Party’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

4.9 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the Transaction Documents to which it is a party
have been duly authorized by all necessary action on the part of such Loan
Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Transaction Documents to which it is a
party do not and will not (i) violate any provision of foreign, federal, state,
or local law or regulation applicable to any Loan Party, the Governing Documents
of any Loan Party, or any order, judgment, or decree of any court or other

 

- 22 -



--------------------------------------------------------------------------------

Governmental Authority binding on any Loan Party, (ii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of any Loan Party (including, without
limitation, any Material Contract), (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Loan Party, or (iv) require any approval of any Loan Party’s interestholders
or any approval or consent of any Person under any material contractual
obligation of any Loan Party (including, without limitation, any Material
Contract), other than consents or approvals that have been obtained and that are
still in force and effect.

(c) Other than the filing of financing statements, the recordation of the
Mortgages, and other filings or actions necessary to perfect Liens granted to
Agent in the Collateral, the execution, delivery, and performance by each Loan
Party of this Agreement and the other Transaction Documents to which such Loan
Party is a party do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

(d) As to each Loan Party, this Agreement and the other Transaction Documents to
which such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Loan Party will be the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens with respect to property in which a Lien can be created
and perfected under the Code are validly created, perfected (other than (i) in
respect of motor vehicles and (ii) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 6.12, and subject
only to (A) the filing of financing statements and the recordation of the
Mortgages, (B) with respect to Intellectual Property (as defined in the Security
Agreement), the filing of the documents provided for in Section 5(c) of the
Security Agreement, and (C) with respect to the Pledged Interests, Investment
Related Property and Pledged Notes (as such terms are defined in the Security
Agreement), the taking possession thereof by the Agent and the taking of any
other actions necessary to perfect Agent’s Liens therein as provided in
Section 5(e) of the Security Agreement), and, to the extent provided in the
Intercreditor Agreement, first priority Liens, subject only to Permitted Liens.

4.10 Litigation. Other than (a) those matters disclosed on Schedule 4.10,
(b) matters in which any liability of the Loan Parties is fully covered by
insurance, and (c) matters arising after the Closing Date that reasonably could
not be expected to result in a Material Adverse Change, there are no actions,
suits, or proceedings pending or, to the best knowledge of each Loan Party,
threatened against any Loan Party or any of its Subsidiaries. There are no
actions, suits or proceedings, pending, or to the best knowledge of each Loan
Party, threatened, that relate to this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby.

4.11 No Material Adverse Change. All financial statements relating to Parent and
its Subsidiaries that have been delivered by Parent or any of its Subsidiaries
to the Lender Group have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, Parent’s and its Subsidiaries’ financial condition as of the date
thereof and results of operations for the period then ended. There has not been
a Material Adverse Change with respect to Parent and its Subsidiaries since
July 1, 2006.

4.12 Fraudulent Transfer.

(a) Each Loan Party and each Subsidiary of a Loan Party is Solvent.

 

- 23 -



--------------------------------------------------------------------------------

(b) No transfer of property is being made by any Loan Party or any Subsidiary of
a Loan Party and no obligation is being incurred by any Loan Party or any
Subsidiary of a Loan Party in connection with the transactions contemplated by
this Agreement or the other Transaction Documents with the intent to hinder,
delay, or defraud either present or future creditors of Loan Parties or their
Subsidiaries.

4.13 Employee Benefits. None of Loan Parties, any of their Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.14 Environmental Condition. Except as set forth on Schedule 4.14, (a) to Loan
Parties’ actual knowledge, none of Loan Parties’ or their Subsidiaries’
properties or assets has ever been used by Loan Parties, their Subsidiaries, or
by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such use,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Loan
Parties’ actual knowledge, none of Loan Parties’ nor their Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Loan Parties nor any of their Subsidiaries have
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Loan Parties or their
Subsidiaries, and (d) none of Loan Parties nor any of their Subsidiaries have
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by any Loan Party or any Subsidiary of
a Loan Party resulting in the releasing or disposing of Hazardous Materials into
the environment.

4.15 Intellectual Property. Each Loan Party and each Subsidiary of a Loan Party
owns, or holds licenses in, all trademarks, trade names, copyrights, patents,
patent rights, and licenses that are necessary to the conduct of its business as
currently conducted, and attached hereto as Schedule 4.15 (as updated from time
to time) is a true, correct, and complete listing of all material patents,
patent applications, trademarks, trademark applications, copyrights, and
copyright registrations as to which each Loan Party or one of its Subsidiaries
is the owner or is an exclusive licensee; provided, however, that Loan Parties
may amend Schedule 4.15 to add additional property so long as such amendment
occurs by written notice to Agent not less than 5 Business Days after the date
on which a Loan Party or any Subsidiary of Loan Party acquires any such property
after the Closing Date.

4.16 Leases. Loan Parties and their Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating and all of such material leases are
valid and subsisting and no material default by Loan Parties or their
Subsidiaries exists under any of them.

4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17 is a
listing of all of Loan Parties’ and their Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person, provided, however, that, subject to Section 2.7 and Section 6.12, Loan
Parties may amend Schedule 4.17 to add additional Deposit Accounts and/or
Securities Accounts established in accordance with the terms hereof, so long as
such amendment occurs by written notice to Agent not less than 20 days prior to
the date on which a Loan Party or any Subsidiary of Loan Party establishes any
such account after the Closing Date.

4.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Loan Parties or their Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Loan Parties or their Subsidiaries in writing to Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such

 

- 24 -



--------------------------------------------------------------------------------

information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Loan Parties’ good faith estimate
of their and their Subsidiaries’ future performance for the periods covered
thereby based upon assumptions believed by Loan Parties to be reasonable at the
time of the delivery thereof to Agent (it being understood that such projections
and forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of Loan Parties and their Subsidiaries and no assurances can
be given that such projections or forecasts will be realized).

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Loan Party and each Subsidiary of a Borrower outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately sets forth (a) the aggregate
outstanding principal amount of such Indebtedness and (b) the maturity date
thereof.

4.20 Margin Stock. None of the Loan Parties is nor will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

4.21 Permits, Etc.. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and the Real Property currently owned, leased, managed or operated, by
such Person, except for such permits, licenses, authorizations, approvals,
entitlements and accreditations the absence of which could not reasonably be
expected to result in a Material Adverse Change. No condition exists or event
has occurred which, in itself or with the giving of notice or lapse of time or
both, would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation if such suspension, revocation, impairment, forfeiture or
non-renewal could reasonably be expected to result in a Material Adverse Change,
and to each Loan Party’s knowledge, there is no claim that any thereof is not in
full force and effect if such claim could reasonably be expected to result in a
Material Adverse Change.

4.22 Material Contracts. Set forth on Schedule 4.22 is a complete and accurate
list as of the Closing Date of all Material Contracts of the Loan Parties,
showing the parties thereto and subject matter thereof and amendments and
modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against the Loan Party that is a
party thereto and, to such Loan Party’s knowledge, all other parties thereto in
accordance with its terms, and (ii) is not in default due to the action of any
Loan Party or, to such Loan Party’s knowledge, any other party thereto.

4.23 Employee and Labor Matters. Except as set forth on Schedule 4.23, there is
(a) no unfair labor practice complaint pending or, to any Loan Party’s
knowledge, threatened against any Loan Party before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against any
Loan Party which arises out of or under any collective bargaining agreement,
(b) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the best knowledge of each Loan Party, threatened against any
Loan Party and (c) no union representation question existing with respect to the
employees of any Loan Party and no union organizing activity taking place with
respect to any of the employees of any of them, which in the case of any event
described in the preceding clause (a), (b) or (c) could reasonably be expected
to result in a Material Adverse Change. No Loan Party has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act
(“WARN”) or similar state law, which remains unpaid or unsatisfied. The hours
worked and payments made to employees of each Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except for any violation that could not reasonably be expected to
result in a Material Adverse Change. All material

 

- 25 -



--------------------------------------------------------------------------------

payments due from any Loan Party on account of workers compensation, wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party.

4.24 Customers and Suppliers. There exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (a) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (b) any Loan Party, on the one hand, and any material supplier
thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party; and there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change, which in the case of any event described in this
paragraph could reasonably be expected to result in a Material Adverse Change.

4.25 Taxes. Each Loan Party has filed, or caused to be filed, in a timely
manner, all federal and all material foreign, state and other tax returns and
reports required to be filed, and has paid, all federal and all foreign, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) for taxes, assessments, fees and other governmental charges
in an aggregate amount not in excess of $500,000, and (b) to the extent that any
of the foregoing is the subject of a Permitted Protest. There are no Liens on
any properties or assets of any Loan Party imposed or arising as a result of the
delinquent payment or the nonpayment of any tax, assessment, fee or other
governmental charge, except for Liens securing amounts owed for taxes,
assessments, fees or other governmental charges which are the subject of a
Permitted Protest.

4.26 Insurance. Each Loan Party and each of its Subsidiaries keeps its property
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workers’ compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by Agent (including, without
limitation, against larceny, embezzlement or other criminal misappropriation).
Schedule 4.26 sets forth a list of all insurance maintained by each Loan Party
on the Closing Date.

4.27 Investment Company Act. None of the Loan Parties is an “investment company”
or an “affiliated person” or “promoter” of, or “principal underwriter” of or
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.

4.28 Brokerage Fees. Parent and its Subsidiaries have not utilized the services
of any broker or finder in connection with obtaining financing from the Lender
Group under this Agreement and no brokerage commission or finders fee is payable
by Parent or its Subsidiaries in connection herewith.

4.29 Noteholder Indebtedness. All Obligations (including Protective Advances
only to the extent constituting Senior Indebtedness pursuant to the
Intercreditor Agreement) constitute Senior Facility Obligations (as defined in
the Indenture).

4.30 Inactive Subsidiaries. Except as set forth on Schedule I-1, the Inactive
Subsidiaries (i) do not have assets with an aggregate fair market value in
excess of $250,000 for all such Inactive Subsidiaries, (ii) do not have any
material liabilities or obligations, (iii) do not have any employees (other than
those incidental to maintaining their existence), and (iv) do not conduct,
transact or otherwise engage in any transactions, business or operations.

 

- 26 -



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties shall and shall
cause each of their respective Subsidiaries to do all of the following:

5.1 Accounting System. Maintain a system of accounting that enables Parent and
its Subsidiaries to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Loan Parties also shall keep
a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales.

5.2 Collateral Reporting. Provide Agent, with each of the reports set forth on
Schedule 5.2 at the times specified therein. In addition, each Loan Party agrees
to cooperate fully with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth above.

5.3 Financial Statements, Reports, Certificates. Deliver to Agent, each of the
financial statements, reports, or other items set forth on Schedule 5.3 at the
times specified therein. In addition, Parent agrees that no Subsidiary of Parent
will have a fiscal year different from that of Parent.

5.4 Guarantor Reports. Cause each Guarantor to deliver its annual financial
statements at the time when Parent provides its audited financial statements to
Agent, but only to the extent such Guarantor’s financial statements are not
consolidated with Parent’s financial statements.

5.5 Inspection. Permit Agent and each of its duly authorized representatives or
agents (accompanied by any Lender or its duly authorized representatives or
agents) to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent or
any such Lender may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to Administrative Borrower.

5.6 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct of their business in good
working order and condition, ordinary wear, tear, and casualty excepted, so as
to prevent any loss or forfeiture thereof, to the extent that such loss or
forfeiture could reasonably be expected to result in a Material Adverse Change.

5.7 Taxes.

(a) File or cause to be filed, all federal and all material foreign, state and
other tax returns and cause all taxes, whether real, personal, or otherwise, due
or payable by, or imposed, levied, or assessed against any Loan Party, or any
Loan Party’s respective assets to be paid in full, before delinquency or before
the expiration of any extension period, except (i) for taxes, assessments, fees
and other governmental charges in an aggregate amount not in excess of $500,000,
and (ii) to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Loan Parties will and will cause all other Tax
Parties to make timely payment or deposit of all tax payments and withholding
taxes required of them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, except (1) for taxes, assessments, fees and other governmental charges in
an aggregate amount not in excess of $500,000, and (2) to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest,
and will, upon request, furnish Agent with proof satisfactory to Agent
indicating that the applicable Loan Party has made such payments or deposits.

 

- 27 -



--------------------------------------------------------------------------------

(b) Continue to file in a timely manner all foreign, federal, state and other
material tax returns and reports required to be filed, and continue to pay, all
foreign, federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon any Loan Party, or any Loan Party’s
properties, income or assets otherwise due and payable, except (i) for taxes,
assessments, fees and other governmental charges in an aggregate amount not in
excess of $500,000, and (ii) to the extent that any of the foregoing is the
subject of a Permitted Protest. Cause all information in such tax returns,
reports and declarations to be complete and accurate in all material respects.

5.8 Insurance.

(a) At Loan Parties’ expense, maintain insurance respecting the Loan Parties’
and their Subsidiaries’ assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. Loan
Parties also shall, and shall cause each of their Subsidiaries to, maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent; provided, that, it is agreed
that, the policies of insurance of the Loan Parties as in effect on the Closing
Date are in amounts and with insurance companies that are satisfactory to Agent.
Borrowers shall deliver copies of all such policies to Agent with an endorsement
naming Agent as the sole loss payee (under a reasonably satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever, except in the case of nonpayment of
insurance premiums by the Loan Parties, in which case the insurer shall give not
less than 10 days prior written notice to Agent of such cancellation.

(b) Administrative Borrower shall give Agent prompt notice of any loss exceeding
$250,000 covered by such insurance. So long as no Event of Default has occurred
and is continuing, Loan Parties shall have the exclusive right to adjust any
losses payable under any such insurance policies which are less than $250,000.
In the case of any losses payable under such insurance exceeding $250,000, no
Loan Parties shall adjust any such losses payable without the consent of Agent,
which consent shall not be unreasonably withheld or delayed. Following the
occurrence and during the continuation of an Event of Default, Agent shall have
the exclusive right to adjust any losses payable under any such insurance
policies, without any liability to Loan Parties whatsoever in respect of such
adjustments (except in the case of Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction).

(c) Loan Parties will not, and will not suffer or permit its Subsidiaries to,
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be maintained under this Section 5.8, unless Agent is
included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement. Administrative Borrower shall notify Agent promptly
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and copies of such
policies promptly shall be provided to Agent.

5.9 Locations of Equipment. Keep Loan Parties’ and their Subsidiaries’ Equipment
(other than vehicles and Equipment out for repair and Equipment having an
aggregate fair market value not exceeding $50,000 at any time) only at the
locations identified on Schedule 4.5 and their chief executive offices only at
the locations identified on Schedule 4.7(b); provided, however, that
Administrative Borrower may amend Schedule 4.5 or Schedule 4.7 so long as such
amendment occurs by written notice to Agent not less than 20 days prior to the
date on which such Equipment is moved to such new location or such chief
executive office is relocated, so long as such new location is within the
continental United States, and, in the case of a change in location of a chief
executive office, so long as, at the time of such written notification, the
applicable Loan Party provides Agent a Collateral Access Agreement with respect
thereto.

 

- 28 -



--------------------------------------------------------------------------------

5.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.11 Leases. Pay when due all rents and other amounts payable under any material
leases to which any Loan Party or any Subsidiary of a Loan Party is a party or
by which any Loan Party’s or any of its Subsidiaries’ properties and assets are
bound, unless (a) such payments are the subject of a Permitted Protest or
(b) the failure to make such payments could not reasonably be expected to result
in a Material Adverse Change.

5.12 Existence. Except as otherwise permitted by Section 6.3, at all times
preserve and keep in full force and effect each Loan Party’s and each of its
Subsidiaries’, valid existence and good standing in its state of formation and
each other jurisdiction in which its failure to be duly qualified or licensed
could reasonably be expected to result in a Material Adverse Change and, except
as could not reasonably be expected to result in a Material Adverse Change, any
rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.13 Environmental.

(a) Keep any property either owned or operated by any Loan Party or any
Subsidiary of a Loan Party free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party or any Subsidiary of a Loan Party and take any
Remedial Actions reasonably required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly, but in any
event within 5 Business Days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Loan Party or any
Subsidiary of a Loan Party, (ii) commencement of any Environmental Action or
notice that an Environmental Action will be filed against any Loan Party or any
Subsidiary of a Loan Party, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

5.14 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.15 Control Agreements. Take all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 6.12) all of
its Securities Accounts, Deposit Accounts, electronic chattel paper evidencing
Indebtedness owing to Borrowers in an amount in excess of $25,000, investment
property in an amount in excess of $25,000, and letter-of-credit rights in an
amount in excess of $25,000.

 

- 29 -



--------------------------------------------------------------------------------

5.16 Formation of Subsidiaries.

(a) At the time that any Borrower or any Guarantor forms any direct or indirect
Domestic Subsidiary or acquires any direct or indirect Domestic Subsidiary after
the Closing Date or any Domestic Inactive Subsidiary ceases to be an Inactive
Subsidiary after the Closing Date, such Loan Party shall (i) cause such new
Subsidiary or former Inactive Subsidiary to provide to Agent a joinder to this
Agreement and the Security Agreement, together with such other security
documents (including Mortgages with respect to any Real Property of such new
Subsidiary), as well as appropriate financing statements (and with respect to
all property subject to a Mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (ii) provide to Agent a pledge agreement
and appropriate certificates and powers or financing statements, hypothecating
all of the direct or beneficial ownership interest in such new Subsidiary or
former Inactive Subsidiary, in form and substance reasonably satisfactory to
Agent, and (iii) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to Agent, which in its reasonable
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage); provided, however, that no Borrower or Guarantor shall be required to
cause a Subsidiary which is a controlled foreign corporation as defined in
Section 957 of the Internal Revenue Code (a “CFC”) to provide a joinder to this
Agreement or pledge its stock (except Borrower or Guarantors must pledge 100% of
the non-voting stock and 65% of the voting stock of any first-tier CFC). Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.16(a) shall be a Loan Document.

(b) At the time that any Borrower or any Guarantor forms any direct Foreign
Subsidiary or acquires any direct Foreign Subsidiary after the Closing Date or
any direct Foreign Inactive Subsidiary ceases to be an Inactive Subsidiary after
the Closing Date, such Loan Party shall (i) provide to Agent a pledge agreement
and appropriate certificates and powers or financing statements and other
similar foreign financing or registration statements, hypothecating 65% of the
direct or beneficial voting ownership interest in such new Subsidiary or former
Inactive Subsidiary and all of the direct or beneficial non-voting ownership
interest in such new Subsidiary or former Inactive Subsidiary, in form and
substance reasonably satisfactory to Agent, and (ii) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 5.16(b)
shall be a Loan Document.

5.17 Further Assurances. At any time upon the reasonable request of Agent, Loan
Parties shall execute or deliver to Agent, and shall cause their Subsidiaries to
execute or deliver to Agent, promptly after such request, any and all financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (collectively, the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect the
Agent’s Liens in all of the properties and assets of Loan Parties and their
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real (limited to owned) or personal), to create and perfect Liens in
favor of Agent in any owned Real Property acquired by Loan Parties or their
Subsidiaries after the Closing Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, Borrowers authorize Agent to execute
any such Additional Documents in Loan Parties’ or their Subsidiaries’ names, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.

5.18 Organizational ID Number; Commercial Tort Claims. Promptly, but in any
event within 5 days, (a) upon obtaining an organizational identification number
(to the extent that any Loan Party has not been issued such number on or prior
to the Closing Date), notify Agent in writing and deliver an updated Schedule
4.7(c), and (b) upon obtaining any commercial tort claim, deliver an updated
Schedule 4.7(d) and the other documents required under the Security Agreement.

 

- 30 -



--------------------------------------------------------------------------------

5.19 Material Contracts. Contemporaneously with the delivery of a Compliance
Certificate each fiscal quarter, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate
to Agent and (b) each amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate to Agent.

5.20 Obtaining Permits, Etc. Obtain, maintain and preserve and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations where such failure to obtain,
maintain, preserve or renew could reasonably be expected to result in a Material
Adverse Change.

5.21 Indenture Notices.

(a) If, for the period of four consecutive fiscal quarters of the Parent ended
immediately prior to the second (2nd) or third (3rd) anniversary of July 3,
2006, the Consolidated Cash Flow (as defined in the Indenture) of the Parent is
less than $20,000,000 or $25,000,000, respectively, deliver to the Agent written
notice thereof as soon as practicable after obtaining knowledge thereof.

(b) If the Parent receives notice from any Holder of such Holder’s intent to
cause the Parent to redeem any Notes, deliver to the Agent copies of the
officer’s certificates in accordance with Sections 3.11(c) and 3.11(d) of the
Indenture as in effect on the date hereof, at least ten (10) Business Days prior
to the date of any such redemption.

 

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties will not and
will not permit any of their respective Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit, and

(e) Indebtedness consisting of unsecured intercompany loans and advances among
Loan Parties, subject to the terms and provisions of the Intercompany
Subordination Agreement;

(f) Noteholder Indebtedness;

(g) Indebtedness in respect of indemnification obligations, surety, appeal or
customs bonds incurred in the ordinary course of business of such Person, so
long as such Indebtedness is not secured by any of the assets or properties of
Loan Parties or any of their Subsidiaries;

(h) Indebtedness composing Permitted Investments;

 

- 31 -



--------------------------------------------------------------------------------

(i) Indebtedness under Hedge Agreements entered into in the ordinary course of
business

(j) Guaranties by any Loan Party of any Indebtedness of any other Loan Party
which Indebtedness is permitted hereunder

(k) contingent obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Permitted Dispositions;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within three Business Days of notice to Borrower or the relevant
Subsidiary of its incurrence and further provided that the aggregate outstanding
principal amount of such Indebtedness does not exceed $500,000 at any time;

(m) purchase price adjustments in respect of working capital by any Loan Party
in connection with any Permitted Acquisition, so long as the aggregate
obligations in respect of such purchase price adjustments would not result in a
breach of the limitations set forth in the definition of Permitted Acquisition;

(n) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business;

(o) Permitted Seller Indebtedness and any Refinancing Indebtedness in respect of
such Indebtedness;

(p) Unsecured Indebtedness of Borrowers to USDS Canada, so long as such
Indebtedness is subordinated to the Obligations pursuant to a subordination
agreement in form and substance reasonably satisfactory to the Agent; and

(q) Unsecured Indebtedness of USDS Canada to the Borrowers, in an aggregate
amount which, when taken together with any Investments made by the Borrowers in
USDS Canada as permitted by clause (f) of the definition of Permitted
Investments, may not exceed $1,000,000.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock other than the merger of (i) a Borrower into another
Borrower, (ii) a Loan Party (other than a Borrower) into another Loan Party, and
(iii) a Subsidiary that is not a Loan Party into another Subsidiary that is not
a Loan Party,

(b) except as permitted by clause (a) above, liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution); provided, however, that any
Inactive Subsidiary may be wound-up, liquidated or dissolved so long as any
assets of such Inactive Subsidiary at the time of such wind-up, liquidation or
dissolution are transferred to a Loan Party, or

(c) except as permitted by clause (a) above, suspend or go out of a substantial
portion of its or their business.

 

- 32 -



--------------------------------------------------------------------------------

6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of) any
of the assets of any Loan Party or any Subsidiary of a Loan Party.

6.5 Change Name. Change any Loan Party’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that a Loan Party or a Subsidiary of a Loan Party
may change its name upon at least 20 days prior written notice by Administrative
Borrower to Agent of such change and so long as, at the time of such written
notification, such Loan Party or such Subsidiary provides any financing
statements necessary to perfect and continue perfected the Agent’s Liens.

6.6 Nature of Business. Make any change in the nature of their business as
described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1
and as permitted in Section 6.7(b), optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Loan Party or any
Subsidiary of a Loan Party, other than the Obligations in accordance with this
Agreement,

(b) Redeem any of the Notes pursuant to Section 3.11 of the Indenture; provided,
however, that (i) the Parent may redeem Notes in accordance with the terms of
Section 3.11 of the Indenture as in effect on the date hereof either by the
issuance of equity of the Parent to the holders of the Notes or with proceeds of
equity issuances of the Parent, and (ii) the Parent may redeem Notes in
accordance with the terms of Section 3.11 of the Indenture as in effect on the
date hereof so long as (A) it has delivered to the Agent all certificates
required to be delivered by Section 5.21(b) hereof on or before the times
required by such section, (B) no Obligations are outstanding hereunder, and
(C) both for the period of thirty (30) days ending on the date of any redemption
of Notes pursuant to Section 3.11 of the Indenture as in effect on the date
hereof and immediately after giving effect to such redemption of Notes, the sum
of Excess Availability plus Qualified Cash is not less than $15,000,000,

(c) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions,

(d) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 6.1(b),
(c), (f) or (o) in a manner that is adverse in any material respect to the Loan
Parties, the Agent or the Lenders, or

(e) (i) Amend, modify or otherwise change its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, or (ii) amend, modify or otherwise change any Material Contract,
except any such amendments, modifications or changes pursuant to this clause
(ii) of this paragraph (d) that, either individually or in the aggregate, could
not be reasonably likely to result in a Material Adverse Change.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 [Intentionally Omitted].

 

- 33 -



--------------------------------------------------------------------------------

6.10 Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Parent’s Stock, of any class, whether now or hereafter
outstanding.

6.11 Accounting Methods. Modify or change their fiscal year or their method of
accounting (other than as may be required to conform to GAAP).

6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Administrative Borrower and its Subsidiaries shall not have Permitted
Investments (other than in the Cash Management Accounts and other than accounts
of the Loan Parties’ which are maintained and used solely for the Loan Parties’
payroll obligations in the ordinary course of business) in Deposit Accounts or
Securities Accounts in an aggregate amount in excess of $25,000 at any one time
unless Administrative Borrower or its Subsidiary, as applicable, and the
applicable securities intermediary or bank have entered into Control Agreements
governing such Permitted Investments in order to perfect (and further establish)
the Agent’s Liens in such Permitted Investments. Subject to the foregoing
proviso, Loan Parties shall not and shall not permit their Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

6.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any Subsidiary
of a Loan Party except for:

(a) transactions between or among the Loan Parties;

(b) transactions between Loan Parties or their Subsidiaries, on the one hand,
and any Affiliate of Loan Parties or their Subsidiaries, on the other hand, so
long as such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent if they involve one or more payments by any Loan Party or any
of Subsidiary of a Loan Party in excess of $250,000 for any single transaction
or series of transactions, and (iii) are no less favorable to Loan Parties or
their Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate;

(c) the payment of reasonable management fees to a Loan Party by any Subsidiary
of a Loan Party formed under the laws of Canada;

(d) any Loans or Advances made by a Borrower to, or Investments by a Borrower
in, USDS Canada, or Loans or Advances made by USDS Canada to a Loan Party, to
the extent permitted by Sections 6.1(o), 6.1(p) and 6.12; and

(e) the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, outside
directors of Parent in the ordinary course of business and consistent with
industry practice.

6.14 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (ii) to refinance certain
existing Indebtedness, and (b) thereafter, consistent with the terms and
conditions hereof, for its lawful and permitted purposes.

6.15 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Loan Parties or their Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party, unless the aggregate book value of Inventory
and/or Equipment to be stored with all bailees, warehousemen and similar

 

- 34 -



--------------------------------------------------------------------------------

parties with whom the Borrowers have not delivered a Collateral Access Agreement
to Agent does not exceed $200,000 at any time.

6.16 Financial Covenants.

(a) Minimum EBITDA. Fail to achieve EBITDA, measured on a month end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable
Amount   

Applicable Period

$ 2,900,000    For the 3 month period ending March 31, 2007 $ 10,000,000    For
the 6 month period ending June 30, 2007 $ 15,000,000    For the 9 month period
ending September 30, 2007 $ 20,000,000    For the 12 month period ending
December 31, 2007 $ 20,500,000    For the 12 month period ending March 31, 2008
$ 21,000,000    For the 12 month period ending June 30, 2008 $ 22,250,000    For
the 12 month period ending September 30, 2008 $ 23,500,000    For the 12 month
period ending December 31, 2008 $ 24,750,000    For the 12 month period ending
March 31, 2009 $ 26,000,000    For the 12 month period ending June 30, 2009 $
26,000,000    For each 12 month period ending thereafter

(b) Capital Expenditures. Make Capital Expenditures in any fiscal year in excess
of the amount set forth in the following table for the applicable period:

 

Fiscal Year
2006    Fiscal Year
2007    Fiscal Year
2008    Fiscal Year
2009    Fiscal Year
2010    Fiscal Year
2011 $ 2,714,000    $ 3,137,000    $ 3,137,000    $ 3,137,000    $ 3,137,000   
$ 3,137,000

6.17 Inactive Subsidiaries. (a) Permit the Inactive Subsidiaries to (i) own
assets with an aggregate fair market value in excess of $250,000 for all
Inactive Subsidiaries, (B) incur any material liabilities or obligations,
(C) have any employees (other than those incidental to maintaining their
existence), or (D) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any transactions, business or
operations, in each case except as set forth on Schedule I-1.

 

- 35 -



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1 If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

7.2 If any Loan Party or any Subsidiary of any Loan Party

(a) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 2.7, 3.3, 5.2, 5.3, 5.4, 5.5, 5.8,
5.12, 5.14, 5.16, 5.17, 5.21, and 6.1 through 6.17 of this Agreement or
Section 6 of the Security Agreement;

(b) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11, 5.15,
5.18, 5.19 and 5.20 of this Agreement and such failure continues for a period of
10 days after the earlier of (i) the date on which such failure shall first
become known to any officer of any Loan Party or (ii) written notice thereof is
given to Administrative Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 7 (in which event such other provision of this Section 7 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or (ii) written notice thereof is given to Administrative Borrower by
Agent;

7.3 If any material portion of any Loan Party’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person and the same is
not discharged before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such property or asset is subject to forfeiture
by such Loan Party or the applicable Subsidiary;

7.4 If an Insolvency Proceeding is commenced by any Loan Party or any Subsidiary
of a Loan Party;

7.5 If an Insolvency Proceeding is commenced against any Loan Party or any
Subsidiary of a Loan Party, and any of the following events occur: (a) the
applicable Borrower or Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing or
presentation thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, any Loan Party or any Subsidiary
of a Loan Party, or (e) an order for relief shall have been issued or entered
therein;

7.6 If any Loan Party or any Subsidiary of a Loan Party is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

7.7 If one or more judgments, orders, or awards involving an aggregate amount of
$1,000,000, or more (except to the extent fully covered by insurance as to which
the insurer has accepted liability therefor in writing) shall be entered or
filed against any Loan Party or any Subsidiary of any Loan Party or with respect
to any of their respective assets, and the same is not released, discharged,
bonded against,

 

- 36 -



--------------------------------------------------------------------------------

or stayed pending appeal before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such asset is subject to being
forfeited by the applicable Loan Party or the applicable Subsidiary;

7.8 If there is a default in one or more agreements to which any Loan Party or
any Subsidiary of a Loan Party is a party with one or more third Persons
relative to Indebtedness of any Loan Party or any Subsidiary of any Loan Party
involving an aggregate amount of $1,000,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person(s), irrespective of whether exercised, to accelerate the
maturity of the applicable Loan Party’s or Subsidiary’s obligations thereunder;

7.9 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

7.10 If the obligation of any Guarantor under this Agreement or any other
Guaranty to which such Guarantor is a party is limited or terminated by
operation of law or by such Guarantor;

7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, except to the extent permitted by the
terms hereof or thereof, fail or cease to create a valid and perfected first
priority Lien on or security interest in the Collateral covered hereby or
thereby, except as approved by the Agent in writing and except as a result of
(i) a disposition of the applicable Collateral in a transaction permitted under
this Agreement, (ii) the Agent’s failure to (a) file a continuation financing
statement or (b) file a new financing statement or to amend an existing
financing statement in the event that a new Domestic Subsidiary is formed or any
Loan Party or any of its Subsidiaries changes its name or jurisdiction of
organization, so long as all of the Loan Parties comply with all of their
obligations under this Agreement and the other Loan Documents with respect to
the formation of such Subsidiary, change of name, or jurisdiction of
organization, or (iii) any action taken by the Agent which results in a release
or termination of the Lien on such Collateral;

7.12 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Loan Party or any Subsidiary of a Loan Party, or a proceeding
shall be commenced by any Loan Party or any Subsidiary of a Loan Party, or by
any Governmental Authority having jurisdiction over any Loan Party or any
Subsidiary of a Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party or any Subsidiary of a Loan Party
shall deny that it has any liability or obligation purported to be created under
any Loan Document;

7.13 The loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to
result in a Material Adverse Change; or

7.14 The indictment of any Loan Party or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against any
Loan Party or any of its Subsidiaries, pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture to any
Governmental Authority of any material portion of the property of such Person.

 

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may

 

- 37 -



--------------------------------------------------------------------------------

authorize and instruct Agent to do any one or more of the following on behalf of
the Lender Group (and Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by Loan Parties:

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the other Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations; and

(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to any Loan Party or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by each Loan Party.

8.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

9. TAXES AND EXPENSES.

If any Loan Party fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Loan Party, may do any or all of the following: (a) make payment
of the same or any part thereof, (b) set up such reserves against the Borrowing
Base or the Maximum Revolver Amount as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 5.8 hereof, obtain and maintain insurance
policies of the type described in Section 5.8 and take any action with respect
to such policies as Agent deems prudent. Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement. Agent need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

- 38 -



--------------------------------------------------------------------------------

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Except as otherwise expressly provided herein, each
Loan Party waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any such
Loan Party may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Loan Party hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.

10.3 Indemnification. Each Loan Party shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other reasonable costs and expenses actually incurred in connection therewith or
in connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Loan Parties’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Parent or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Loan Parties shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to (i) any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person, or
(ii) Taxes, the indemnification for which shall be governed solely and
exclusively by Section 15.11 hereof. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Loan Parties were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Loan Parties
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON (SO LONG AS NOT CONSTITUTING GROSS
NEGLIGENCE AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION).

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Loan
Parties or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)

 

- 39 -



--------------------------------------------------------------------------------

shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Loan
Parties in care of Administrative Borrower or to Agent, as the case may be, at
its address set forth below:

 

If to Administrative Borrower:

   Velocity Express Corporation    One Morningside Drive North    Building B
Suite 300    Westport, Connecticut 06880    Attn: Ted Stone    Fax No. (952)
835-4997

with copies to:

   King & Spalding LLP    1185 Avenue of the Americas    New York, New York
10036    Attn: Robert S. Finley    Fax No. 212-556-2222

If to Agent:

   Wells Fargo Foothill, Inc.    One Boston Place    18th Floor    Boston,
MA 02108    Attn: Business Finance Division Manager    Fax No.: (617) 523-1697

with copies to:

   Schulte Roth & Zabel LLP    919 Third Avenue    New York, NY 10022    Attn:
Frederic L. Ragucci, Esq.    Fax No.: (212) 593-5955

Agent and Loan Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Loan Party acknowledges and agrees that notices sent
by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE

 

- 40 -



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY AND EACH MEMBER
OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b).

(c) EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE
LENDER GROUP REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all or any portion, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by the Agent) of $5,000,000 (except such minimum amount shall not apply to
(x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of whom is an
Affiliate of each other or a fund or account managed by any such new Lender or
an Affiliate of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrowers and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500. Anything contained
herein to the contrary notwithstanding, the payment of any fees shall not be
required and the Assignee need not be an Eligible Transferee if such assignment
is in connection with any merger, consolidation, sale, transfer, or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender.

(b) Subject to paragraph (d) in this Section 13.1, from and after the date that
Agent notifies the assigning Lender (with a copy to Administrative Borrower)
that it has received an executed Assignment and Acceptance and, if applicable,
payment of the required processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3 hereof)
and be released from any future obligations

 

- 41 -



--------------------------------------------------------------------------------

under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Loan Parties, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 15 and Section 17.7(a) of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Loan Parties or the
performance or observance by Loan Parties of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Subject to registering the assignment pursuant to this paragraph (d),
immediately upon Agent’s receipt of the required processing fee, if applicable,
and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto. The Agent
shall, on behalf of and acting solely for this purpose as the agent of the
Borrowers, maintain, or cause to be maintained at its office, a copy of each
Assignment and Acceptance delivered to and accepted by it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the principal amount of the Loans (and stated interest thereon) assigned
thereto (the “Registered Loans”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error. The Borrowers,
the Agent and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement, including,
without limitation, the right to receive payments of principal and interest
hereunder, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower at any reasonable time
and from time to time upon reasonable prior notice. A Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide). Any assignment or sale of all
or part of such Registered Loan (and the registered note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register. Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any promissory note subject to
such assignment, the Agent shall, if the Agent consents to such assignment and
if such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) if applicable, issue one or more new registered notes in the same
aggregate principal amount as the principal amount of the surrendered registered
note to the designated assignee or transferee.

 

- 42 -



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Loan Parties,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no
Originating Lender shall transfer or grant any participating interest under
which the Participant has the right to approve any amendment to, or any consent
or waiver with respect to, this Agreement or any other Loan Document, except to
the extent such amendment to, or consent or waiver with respect to this
Agreement or of any other Loan Document would (A) extend the final maturity date
of the Obligations hereunder in which such Participant is participating,
(B) reduce the interest rate applicable to the Obligations hereunder in which
such Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Loan Parties hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Loan Parties, the Collections of Loan Parties or their
Subsidiaries, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. The provisions of this
Section 13.1(e) are solely for the benefit of the Lender Group, and Loan Parties
shall not have any rights as third party beneficiaries of any such provisions.
In addition, each Lender granting a participation under this Section 13.1(e), as
agent for the Borrowers solely for these purposes, shall keep a register,
meeting the requirements of Treasury Regulation Section 5f.103-1(c), of each
participation, specifying such participant’s name, address and its entitlement
to payments of principal and stated interest with respect to such participation
(the “Participant Register”). A Loan may be participated in whole or in part
only by registration of such participation on the Participant Register (and each
note, if any, shall expressly so provide). Any participation of such Loan may be
effected only by the registration of such participation on the Participant
Register. The Participant Register shall be available for inspection by the
Administrative Borrower at any reasonable time and from time to time upon
reasonable prior notice.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.7, disclose all documents and information which it now or hereafter
may have relating to Loan Parties and their Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

- 43 -



--------------------------------------------------------------------------------

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Loan Parties may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Loan Party from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by any Loan Party is
required in connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Loan Parties
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Loan Parties) and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Administrative Borrower (on behalf of all
Loan Parties), do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the Pro Rata Share that is required to take any action hereunder,

(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(f) other than as permitted by Section 15.12, release Agent’s Lien in and to any
of the Collateral,

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens, except, in connection
with any Control Agreement or Collateral Access Agreement, as may be agreed to
in writing by the Agent,

(i) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Loan Party from any obligation for the payment of money,

(j) amend any of the provisions of Section 2.4(b)(i) or (ii),

(k) change the definitions of Borrowing Base or the definitions of Eligible
Accounts, Maximum Revolver Amount, or change Section 2.1(b), or

(l) amend any of the provisions of Section 15.

 

- 44 -



--------------------------------------------------------------------------------

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Loan Parties, shall not require consent by or the agreement of Loan Parties.

14.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent, and the
Lenders, and Loan Parties and their Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein. Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be

 

- 45 -



--------------------------------------------------------------------------------

deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Loan Parties and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Loan Parties and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Loan Parties and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Loan Parties, the Obligations, the Collateral, the Collections of Loan
Parties and their Subsidiaries, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Loan Party or any Subsidiary
or Affiliate of any Loan Party, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Loan Parties or
the books or records or properties of any of Loan Parties’ Subsidiaries or
Affiliates.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Loan Parties or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are

 

- 46 -



--------------------------------------------------------------------------------

received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Loan Parties and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrowers and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Loan Parties.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Loan Parties and any other Person
party to a Loan Document that may come into the possession of any of the Agent
Related Persons.

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Loan Parties are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Loan Parties and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Loan Parties or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata

 

- 47 -



--------------------------------------------------------------------------------

Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Loan Parties and without
limiting the obligation of Loan Parties to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Loan Parties. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Loan Parties and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Loan Parties or their Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Loan Parties or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders, with, so long as no Event of Default is continuing, the consent of
the Administrative Borrower, such consent not to be unreasonably withheld or
delayed. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Loan Parties and
their Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person

 

- 48 -



--------------------------------------------------------------------------------

party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Withholding Taxes.

(a) Except as provided by law or otherwise in this Section 15.11, all payments
made by any Loan Party hereunder or under any note or other Loan Document will
be made without setoff, counterclaim, or other defense. Except as provided by
law or otherwise in this Section 15.11, in addition, all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future Taxes, and in the event any deduction or withholding of Taxes is
required, each Loan Party shall comply with the penultimate sentence of this
Section 15.11(a). “Taxes” shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein measured by or based on the net income or net profits of any Lender
imposed by the jurisdiction in which such Lender is organized or has its
principal lending office or by any political subdivision or taxing authority
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, each Loan Party agrees
to pay the full amount of such Taxes to the relevant Governmental Authority and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 15.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein.

(b) Each Loan Party agrees to pay to the relevant Governmental Authority in
accordance with applicable law any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”). Each Loan Party will furnish to Agent as promptly as possible after the
date the payment of any Tax or Other Taxes are due pursuant to applicable law
certified copies of tax receipts evidencing such payment by any Loan Party.

(c) If a Lender claims an exemption from United States withholding tax, Lender
agrees with and in favor of Agent and any Loan Party, to deliver to Agent:

(i) if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Loan Party
(within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled
foreign corporation related to any Loan Party within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN, before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Loan Party;

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Loan Party;

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such

 

- 49 -



--------------------------------------------------------------------------------

Lender, two properly completed and executed copies of IRS Form W-8ECI before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Loan Party; or

(iv) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Loan Party.

Each Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances that would modify or render invalid any claimed
exemption or reduction and to provide updated or corrected and properly
completed and executed copies of the relevant form(s). Notwithstanding any other
provision of this Section 15.11, a Lender shall not be required to deliver any
form pursuant to this Section 15.11(c) that such Lender is not legally able to
deliver.

(d) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, Lender agrees with and in favor of Agent and Loan
Parties, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower.

Each Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction and to provide updated or corrected and properly
completed and executed copies of the relevant form(s). Notwithstanding any other
provision of this Section 15.11, a Lender shall not be required to deliver any
form pursuant to this Section 15.11(d) that such Lender is not legally able to
deliver.

(e) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent, each Lender and each Transferee harmless from and against all Taxes
and Other Taxes (including, without limitation, Taxes and Other Taxes imposed on
any amounts payable under this Section 15.11(e)) paid by such Person, whether or
not such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within ten (10) days from the date on which the
Agent, any Lender or any transferee makes written demand therefore specifying in
reasonable detail the nature and amount of such Taxes or Other Taxes.

The Loan Parties shall not be required to indemnify any Lender, or pay any
additional amounts to any Lender, in respect of withholding tax pursuant to this
Section 15.11(e) to the extent that (i) the obligation to withhold amounts with
respect to the withholding tax existed on the date such Lender became a party to
this Agreement or, with respect to payments to a lending office designated by
such Lender after becoming a party hereto (a “New Lending Office”), the date
such Lender designated such New Lending Office with respect to a Loan; provided,
however, that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any transferee, or Lender (or transferee) through
a New Lending Office, would be entitled to receive (without regard to this
clause (i)) do not exceed the indemnity payment or additional amounts that the
person making the transfer, or Lender (or transferee) making the designation of
such New Lending Office, would have been entitled to receive in the absence of
such transfer or designation, or (ii) the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender to comply with
Sections 15.11(c) or (d) above.

(f) If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Loan Parties to such Lender, such Lender
agrees to notify Agent and Administrative Borrower of the percentage amount in
which it is no longer the beneficial owner of Obligations of Loan Parties to
such Lender. To the extent of such percentage amount, Agent and Loan Parties
will treat such Lender’s documentation provided

 

- 50 -



--------------------------------------------------------------------------------

pursuant to Sections 15.11(c) or 15.11(d) as no longer valid. With respect to
such percentage amount, such Lender may provide new documentation, pursuant to
Sections 15.11(c) or 15.11(d), if applicable.

(g) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (c) or (d) of this
Section 15.11 are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

(h) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
such Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent, as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section 15.11, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

(i) If the Agent or a Lender in its sole discretion determines that it has
received a refund of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 15.11, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 15.11 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 15.11(i) shall not be construed to
require the Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Borrowers
or any other Person.

15.12 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Loan Parties of all
Obligations (other than Continuing Bank Product Obligations), (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Administrative Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.4 of this Agreement or the
other Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which no Borrower or
its Subsidiaries owned any interest at the time the Agent’s Lien was granted nor
at any time thereafter, or (iv) constituting property leased to a Loan Party or
its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any

 

- 51 -



--------------------------------------------------------------------------------

consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Loan Parties in respect of)
all interests retained by Loan Parties, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Loan Parties or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

15.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any deposit accounts of any
Loan Party now or hereafter maintained with such Lender; provided, that promptly
after exercising such set off , such Lender shall notify the applicable Loan
Party thereof. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

- 52 -



--------------------------------------------------------------------------------

15.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Loan Parties and
will rely significantly upon Loan Parties and their Subsidiaries’ books and
records, as well as on representations of Loan Parties’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.7, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Loan Parties, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Loan Parties; and (ii) to pay and protect, and indemnify, defend and
hold Agent, and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys fees and costs) incurred by Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Loan Parties to Agent that has not been contemporaneously
provided by Loan Parties to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Loan Parties, any Lender may, from time
to time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Administrative Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

 

- 53 -



--------------------------------------------------------------------------------

15.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Loan Party or any other Person for any failure by any
other Lender to fulfill its obligations to make credit available hereunder, nor
to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

15.19 Bank Product Providers. Each Bank Product Provider shall be deemed a party
hereto for purposes of any reference in a Loan Document to the parties for whom
Agent is acting; it being understood and agreed that the rights and benefits of
such Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

 

16. GUARANTY

16.1 Guarantied Obligations. Each Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group, as and
for its own debt, until final payment in full thereof has been made, (a) the
prompt payment of the Guarantied Obligations, when and as the same shall become
due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by Borrowers of all of the agreements,
conditions, covenants, and obligations of Borrowers contained in this Agreement
and under each of the other Loan Documents.

16.2 Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Guaranteed Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, each Guarantor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Guarantied Obligations in
existence on such date (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of a Lender in existence on the date of
such revocation, (d) no payment by any Guarantor, any Borrower, or from any
other source, prior to the date of such revocation shall reduce the maximum
obligation of Guarantors hereunder, and (e) any payment by any Borrower or from
any source other than a Guarantor subsequent to the date of such revocation
shall first be applied to that portion of the Guarantied Obligations as to which
the revocation is effective and which are not, therefore, guarantied hereunder,
and to the extent so applied shall not reduce the maximum obligation of
Guarantors hereunder.

 

- 54 -



--------------------------------------------------------------------------------

16.3 Performance Under this Guaranty. In the event that any Borrower fails to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if any Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 16.1 of this Guaranty in
the manner provided in this Agreement or any other Loan Document, each Guarantor
immediately shall cause, as applicable, such payment to be made or such
obligation to be performed, kept, observed, or fulfilled.

16.4 Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with each other Guarantor and any other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group, that the
obligations of such Guarantor hereunder are independent of the obligations of
any Borrower or any other guarantor, and that a separate action may be brought
against each Guarantor, whether such action is brought against any Borrower or
any other Guarantor or whether any Borrower or any other Guarantor is joined in
such action. Each Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group of whatever remedies they may have against any.
Borrower or any other Guarantor, or the enforcement of any Lien or realization
upon any security by any member of the Lender Group. Each Guarantor hereby
agrees that any release which may be given by Agent to any Borrower or any other
Guarantor shall not release such Guarantor. Each Guarantor consents and agrees
that no member of the Lender Group shall be under any obligation to marshal any
property or assets of any Borrower or any other Guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

16.5 Waivers.

(a) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under this Agreement, or the creation
or existence of any Guarantied Obligations; (iii) notice of the amount of the
Guarantied Obligations, subject, however, to such Guarantor’s right to make
inquiry of Agent to ascertain the amount of the Guarantied Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under this Agreement or any other Loan Document; and
(vii) all other notices (except if such notice is specifically required to be
given to such Guarantor under this Guaranty or any other Loan Documents to which
such Guarantor is a party) and demands to which such Guarantor might otherwise
be entitled.

(b) To the fullest extent permitted by applicable law, each Guarantor hereby
waives the right by statute or otherwise to require any member of the Lender
Group, to institute suit against any Borrower or to exhaust any rights and
remedies which any member of the Lender Group, has or may have against any
Borrower. In this regard, each Guarantor agrees that it is bound to the payment
of each and all Guarantied Obligations, whether now existing or hereafter
arising, as fully as if the Guarantied Obligations were directly owing to Agent
or the Lender Group, as applicable, by such Guarantor. Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been performed and
paid in the manner provided for in the applicable Loan Documents, to the extent
of any such payment) of any Borrower or by reason of the cessation from any
cause whatsoever of the liability of any Borrower in respect thereof.

(c) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) any right to assert against any member of the Lender Group, any
defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against any Borrower or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency,

 

- 55 -



--------------------------------------------------------------------------------

validity, or enforceability of the Guarantied Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group; (iv) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.

(d) Each Guarantor hereby waives, until payment in full of the Obligations
(i) any right of subrogation such Guarantor has or may have as against any
Borrower with respect to the Guarantied Obligations; (ii) any right to proceed
against any Borrower or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims
(irrespective of whether direct or indirect, liquidated or contingent), with
respect to the Guarantied Obligations; and (iii) any right to proceed or to seek
recourse against or with respect to any property or asset of any Borrower.

(e) If any of the Guarantied Obligations or the obligations of Guarantor under
this Guaranty at any time are secured by a mortgage or deed of trust upon real
property, any member of the Lender Group or any Bank Product Provider may elect,
in its sole discretion, upon a default with respect to the Guarantied
Obligations or the obligations of Guarantor under this Guaranty, to foreclose
such mortgage or deed of trust judicially or nonjudicially in any manner
permitted by law, before or after enforcing this Guaranty, without diminishing
or affecting the liability of Guarantor hereunder. Guarantor understands that
(a) by virtue of the operation of antideficiency law applicable to nonjudicial
foreclosures, an election by any member of the Lender Group or any Bank Product
Provider to nonjudicially foreclose on such a mortgage or deed of trust probably
would have the effect of impairing or destroying rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties, and (b) absent the waiver given by Guarantor herein,
such an election would estop the Lender Group and the Bank Product Providers
from enforcing this Guaranty against Guarantor. Understanding the foregoing, and
understanding that Guarantor hereby is relinquishing a defense to the
enforceability of this Guaranty, Guarantor hereby waives any right to assert
against any member of the Lender Group or any Bank Product Provider any defense
to the enforcement of this Guaranty, whether denominated “estoppel” or
otherwise, based on or arising from an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on any such
mortgage or deed of trust. Guarantor understands that the effect of the
foregoing waiver may be that Guarantor may have liability hereunder for amounts
with respect to which Guarantor may be left without rights of subrogation,
reimbursement, contribution, or indemnity against Borrower or other guarantors
or sureties.

(f) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK PRODUCT
PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST BORROWER
BY THE OPERATION OF APPLICABLE LAW.

(g) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor hereby agrees as follows:

(i) Guarantor agrees that Agent’s rights under the Loan Documents will remain
enforceable even if the amount secured by the Loan Documents is larger in amount
and more burdensome than that for which Borrower is responsible. The
enforceability of this Guaranty against Guarantor shall continue until all sums
due under the Loan Documents have been paid in full and shall not be limited or
affected in any way by any impairment or any diminution or loss of value of any
security or collateral for Borrower’s obligations under the Loan Documents, from
whatever cause, the failure of any security interest in any such security or
collateral or any disability or other defense of Borrower, any other guarantor
of Borrower’s obligations under any other Loan Document, any pledgor of
collateral for any person’s obligations to Agent or any other person in
connection with the Loan Documents.

 

- 56 -



--------------------------------------------------------------------------------

(ii) Guarantor waives the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under any Loan Document, any
other pledgor of collateral for any person’s obligations to Agent or any other
person in connection with the Guarantied Obligations, (B) proceed against or
exhaust any other security or collateral Agent may hold, or (C) pursue any other
right or remedy for Guarantor’s benefit, and agrees that Agent may exercise its
right under this Guaranty without taking any action against Borrower, any other
guarantor of Borrower’s obligations under the Loan Documents, any pledgor of
collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds.

16.6 Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group may, by action or inaction,
compromise or settle, extend the period of duration or the time for the payment,
or discharge the performance of, or may refuse to, or otherwise not enforce, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of this Agreement or any other Loan Document
or may grant other indulgences to any Borrower in respect thereof, or may amend
or modify in any manner and at any time (or from time to time) any one or more
of the Loan Documents, or may, by action or inaction, release or substitute any
other guarantor, if any, of the Guarantied Obligations, or may enforce,
exchange, release, or waive, by action or inaction, any security for the
Guarantied Obligations or any other guaranty of the Guarantied Obligations, or
any portion thereof.

16.7 No Election. The Lender Group shall have the right to seek recourse against
each Guarantor to the fullest extent provided for herein and no election by any
member of the Lender Group to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the Lender
Group’s right to proceed in any other form of action or proceeding or against
other parties unless Agent, on behalf of the Lender Group, has expressly waived
such right in writing. Specifically, but without limiting the generality of the
foregoing, no action or proceeding by the Lender Group under any document or
instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of any Guarantor under this Guaranty except to the extent that the
Lender Group finally and unconditionally shall have realized payment in full of
the Guarantied Obligations by such action or proceeding.

16.8 Financial Condition of Borrowers. Each Guarantor represents and warrants to
the Lender Group that it is currently informed of the financial condition of
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guarantied Obligations. Each
Guarantor further represents and warrants to the Lender Group that it has read
and understands the terms and conditions of this Agreement and each other Loan
Document. Each Guarantor hereby covenants that it will continue to keep itself
informed of Borrowers’ financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guarantied Obligations.

16.9 Payments; Application. All payments to be made hereunder by each Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise, except as provided in Section 15.11) or offset
and shall be applied to the Guarantied Obligations in accordance with the terms
of this Agreement.

16.10 Attorneys Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other costs and expenses which may be incurred
by Agent or any other member of the Lender Group in connection with the
enforcement of this Guaranty or in any way arising out of, or consequential to,
the protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

 

- 57 -



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Loan Parties, Agent, and each Lender whose signature is provided for
on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Loan Parties, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations or the Guarantied Obligations by any Loan Party or the transfer
to the Lender Group of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Loan Parties automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

17.7 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that any non-public information regarding Loan Parties and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans provided by any Loan Party or Subsidiary of a Loan Party to Agent
or a Lender, which individually, or when taken together with other such
information provided by a Loan Party or a Subsidiary of a Loan Party to Agent or
a Lender, is material, shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (ii) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.7, (iii) as may be

 

- 58 -



--------------------------------------------------------------------------------

required by statute, decision, or judicial or administrative order, rule, or
regulation, (iv) as may be agreed to in advance by Administrative Borrower or
its Subsidiaries or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, (v) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders), (vi) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 17.7(a) shall survive for 2 years after the payment in full of the
Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services.

17.8 Lender Group Expenses. Except as otherwise expressly set forth in the Fee
Letter, Loan Parties agree to pay any and all Lender Group Expenses promptly
after demand therefor by Agent and agrees that their obligations contained in
this Section 17.8 shall survive payment or satisfaction in full of all other
Obligations.

17.9 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies Loan Parties that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Loan Parties, which information includes the name and address of Loan Parties
and other information that will allow such Lender to identify Loan Parties in
accordance with the Act.

17.10 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.11 Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.11 with respect to any liability that has

 

- 59 -



--------------------------------------------------------------------------------

been finally determined by a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Agent-Related
Person or Lender-Related Person, as the case may be.

[Signature pages follow.]

 

- 60 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

VELOCITY EXPRESS, INC.,

a Delaware corporation

By:        Name:   Title:

 

VELOCITY EXPRESS LEASING, INC.,

a Delaware corporation

By:        Name:   Title:

 

VXP MID-WEST, INC.,

a Delaware corporation

By:        Name:   Title:

 

VXP LEASING MID-WEST, INC.,

a Delaware corporation

By:        Name:   Title:

 

CLICK MESSENGER SERVICE, INC.,

a New Jersey corporation

By:        Name:   Title:

 

SECURITIES COURIER CORPORATION,

a New York corporation

By:        Name:   Title:

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

OLYMPIC COURIER SYSTEMS, INC.,

a New York corporation

By:        Name:   Title:

 

SILVER STAR EXPRESS, INC.,

a Florida corporation

By:        Name:   Title:

 

CLAYTON / NATIONAL COURIER SYSTEMS, INC.,

a Missouri corporation

By:        Name:   Title:

 

GUARANTORS:

VELOCITY EXPRESS CORPORATION,

a Delaware corporation

By:        Name:   Title:

 

CD&L, INC.,

a Delaware corporation

By:        Name:   Title:

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as a Lender

By:        Name:   Title:

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS AND CONSTRUCTION    1    1.1    Definitions    1    1.2   
Accounting Terms    1    1.3    Code    1    1.4    Construction    1    1.5   
Schedules and Exhibits    2

2.

   LOAN AND TERMS OF PAYMENT    2    2.1    Revolver Advances    2    2.2   
Intentionally Omitted    2    2.3    Borrowing Procedures and Settlements    2
   2.4    Payments    7    2.5    Overadvances    9    2.6    Interest Rates and
Letter of Credit Fee: Rates, Payments, and Calculations    9    2.7    Cash
Management    10    2.8    Crediting Payments; Clearance Charge    11    2.9   
Designated Account    11    2.10    Maintenance of Loan Account; Statements of
Obligations    11    2.11    Fees    12    2.12    Letters of Credit    12   
2.13    LIBOR Option    15    2.14    Capital Requirements    17    2.15   
Joint and Several Liability of Borrowers    17

3.

   CONDITIONS; TERM OF AGREEMENT    19    3.1    Conditions Precedent to the
Initial Extension of Credit    19    3.2    Conditions Precedent to all
Extensions of Credit    19    3.3    Conditions Subsequent to Effectiveness   
19    3.4    Term    20    3.5    Effect of Termination    20    3.6    Early
Termination by Borrowers    20    3.7    Reduction of Commitments    20

4.

   REPRESENTATIONS AND WARRANTIES    21    4.1    No Encumbrances    21    4.2
   Eligible Accounts    21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.3    Intentionally Omitted    21    4.4    Equipment   
21    4.5    Locations of Equipment    21    4.6    [Intentionally Omitted]   
21    4.7    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims    21    4.8    Due
Organization and Qualification; Subsidiaries    22    4.9    Due Authorization;
No Conflict    22    4.10    Litigation    23    4.11    No Material Adverse
Change    23    4.12    Fraudulent Transfer    23    4.13    Employee Benefits
   24    4.14    Environmental Condition    24    4.15    Intellectual Property
   24    4.16    Leases    24    4.17    Deposit Accounts and Securities
Accounts    24    4.18    Complete Disclosure    24    4.19    Indebtedness   
25    4.20    Margin Stock    25    4.21    Permits, Etc    25    4.22   
Material Contracts    25    4.23    Employee and Labor Matters    25    4.24   
Customers and Suppliers    26    4.25    Taxes    26    4.26    Insurance    26
   4.27    Investment Company Act    26    4.28    Brokerage Fees    26    4.29
   Noteholder Indebtedness    26    4.30    Inactive Subsidiaries    26

5.

   AFFIRMATIVE COVENANTS    27    5.1    Accounting System    27    5.2   
Collateral Reporting    27    5.3    Financial Statements, Reports, Certificates
   27

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.4    Guarantor Reports    27    5.5    Inspection    27
   5.6    Maintenance of Properties    27    5.7    Taxes    27    5.8   
Insurance    28    5.9    Locations of Equipment    28    5.10    Compliance
with Laws    29    5.11    Leases    29    5.12    Existence    29    5.13   
Environmental    29    5.14    Disclosure Updates    29    5.15    Control
Agreements    29    5.16    Formation of Subsidiaries    30    5.17    Further
Assurances    30    5.18    Organizational ID Number; Commercial Tort Claims   
30    5.19    Material Contracts    31    5.20    Obtaining Permits, Etc    31
   5.21    Indenture Notices    31

6.

   NEGATIVE COVENANTS    31    6.1    Indebtedness    31    6.2    Liens    32
   6.3    Restrictions on Fundamental Changes    32    6.4    Disposal of Assets
   33    6.5    Change Name    33    6.6    Nature of Business    33    6.7   
Prepayments and Amendments    33    6.8    Change of Control    33    6.9   
[Intentionally Omitted]    33    6.10    Distributions    34    6.11   
Accounting Methods    34    6.12    Investments    34    6.13    Transactions
with Affiliates    34    6.14    Use of Proceeds    34

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    6.15    Inventory and Equipment with Bailees    34   
6.16    Financial Covenants    35    6.17    Inactive Subsidiaries    35

7.

   EVENTS OF DEFAULT    36

8.

   THE LENDER GROUP’S RIGHTS AND REMEDIES    37    8.1    Rights and Remedies   
37    8.2    Remedies Cumulative    38

9.

   TAXES AND EXPENSES    38

10.

   WAIVERS; INDEMNIFICATION    39    10.1    Demand; Protest; etc    39    10.2
   The Lender Group’s Liability for Collateral    39    10.3    Indemnification
   39

11.

   NOTICES    39

12.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    40

13.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    41    13.1    Assignments and
Participations    41    13.2    Successors    44

14.

   AMENDMENTS; WAIVERS    44    14.1    Amendments and Waivers    44    14.2   
Replacement of Holdout Lender    45    14.3    No Waivers; Cumulative Remedies
   45

15.

   AGENT; THE LENDER GROUP    45    15.1    Appointment and Authorization of
Agent    45    15.2    Delegation of Duties    46    15.3    Liability of Agent
   46    15.4    Reliance by Agent    46    15.5    Notice of Default or Event
of Default    47    15.6    Credit Decision    47    15.7    Costs and Expenses;
Indemnification    47    15.8    Agent in Individual Capacity    48    15.9   
Successor Agent    48    15.10    Lender in Individual Capacity    48    15.11
   Withholding Taxes    49

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    15.12    Collateral Matters    51    15.13   
Restrictions on Actions by Lenders; Sharing of Payments    52    15.14    Agency
for Perfection    52    15.15    Payments by Agent to the Lenders    52    15.16
   Concerning the Collateral and Related Loan Documents    53    15.17    Field
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information    53    15.18    Several Obligations; No Liability   
54    15.19    Bank Product Providers    54

16.

   GUARANTY    54    16.1    Guarantied Obligations    54    16.2    Continuing
Guaranty    54    16.3    Performance Under this Guaranty    55    16.4   
Primary Obligations    55    16.5    Waivers    55    16.6    Releases    57   
16.7    No Election    57    16.8    Financial Condition of Borrowers    57   
16.9    Payments; Application    57    16.10    Attorneys Fees and Costs    57

17.

   GENERAL PROVISIONS    58    17.1    Effectiveness    58    17.2    Section
Headings    58    17.3    Interpretation    58    17.4    Severability of
Provisions    58    17.5    Counterparts; Electronic Execution    58    17.6   
Revival and Reinstatement of Obligations    58    17.7    Confidentiality    58
   17.8    Lender Group Expenses    59    17.9    USA PATRIOT Act    59    17.10
   Integration    59    17.11    Parent as Agent for Borrowers    59

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate Exhibit
L-1    Form of LIBOR Notice Exhibit R-1    Form of Request for Maximum Revolver
Amount Increase Schedule A-1    Agent’s Account Schedule C-1    Commitments
Schedule D-1    Designated Account Schedule I-1    Inactive Subsidiaries
Schedule P-1    Permitted Holders Schedule P-2    Permitted Liens Schedule R-1
   Real Property Collateral Schedule 1.1    Definitions Schedule 2.7(a)    Cash
Management Banks Schedule 3.1    Conditions Precedent Schedule 3.3    Conditions
Subsequent Schedule 4.5    Locations of Equipment Schedule 4.7(a)   
Jurisdictions of Organization Schedule 4.7(b)    Chief Executive Offices
Schedule 4.7(c)    Organizational Identification Numbers Schedule 4.7(d)   
Commercial Tort Claims Schedule 4.8(b)    Capitalization of Loan Parties
Schedule 4.8(c)    Capitalization of Loan Parties’ Subsidiaries Schedule 4.10   
Litigation Schedule 4.14    Environmental Matters Schedule 4.15    Intellectual
Property Schedule 4.17    Deposit Accounts and Securities Accounts Schedule 4.19
   Permitted Indebtedness Schedule 4.22    Material Contracts Schedule 4.23   
Employee and Labor Matters Schedule 4.26    Insurance Schedule 5.2    Collateral
Reporting Schedule 5.3    Financial Statements, Reports, Certificates

 



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

“Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets or Stock of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.17.

“Administrative Borrower” has the meaning specified therefor in Section 17.11.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Loan Parties or their Subsidiaries to
Agent under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.



--------------------------------------------------------------------------------

“Authorized Person” means any officer or employee of Administrative Borrower.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances, under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations) and all sublimits and reserves then applicable hereunder).

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that
Administrative Borrower or its Subsidiaries are obligated to reimburse to Agent
or any member of the Lender Group as a result of Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $2,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Administrative Borrower and its Subsidiaries in respect of Bank Products and
without duplication of any Letters of Credit which have been issued for the
account of the Bank Product Provider) in respect of Bank Products then provided
or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate, to be the rate at which Dollar deposits
(for delivery on the first day of the requested Interest Period) are offered to
major banks in the London interbank market 2 Business Days prior to the
commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Administrative Borrower in accordance with the Agreement, which determination
shall be conclusive in the absence of manifest error.

“Base Rate” means the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.



--------------------------------------------------------------------------------

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any Subsidiary or ERISA Affiliate of any Loan
Party has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance, in each case,
to Administrative Borrower.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of:

(i) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve; and

(ii) an amount equal to Borrowers’ Collections with respect to Accounts for the
immediately preceding 30 day period; minus

(b) the sum of (i) the Bank Product Reserve, if any, and (ii) the aggregate
amount of other reserves, if any, established by Agent under Section 2.1(b).

Notwithstanding the foregoing, no accounts receivable or other assets acquired
pursuant to a Permitted Acquisition shall be included in the Borrowing Base
until such time as the Agent shall have completed its business, legal, and
collateral due diligence with respect to the acquired entity and/or any such
acquired assets, including, without limitation, receipt by the Agent of (A) a
collateral audit and review of any such acquired entity’s books and records,
(B) an audit of the Accounts of any such acquired entity, and (C) a collateral
takeover audit of any such acquired entity, in each case performed by an auditor
reasonably acceptable to the Agent, the results of which shall be satisfactory
to the Agent.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or the
state of Massachusetts, except that, if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation,
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Change of Control” means (a) that any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 35%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, (b) that a
majority of the members of the Board of Directors do not constitute Continuing
Directors, (c) that, except as permitted by Section 6.3, Parent ceases to own
and control, directly or indirectly, 100% of the outstanding Stock of each other
Loan Party, or (d) any “Change of Control” or similar term, as defined in any of
the Noteholder Documents.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Administrative Borrower or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower’s or its Subsidiaries’ books and records, Equipment,
or Inventory, in each case, in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Competitor” means a Person whose primary business is the same or substantially
similar to the primary business of Borrowers.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Domestic Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided, that:

(i) the Net Income (but not loss) of any Person that is not a Domestic
Subsidiary of a Loan Party (or that is accounted for by the equity method of
accounting) shall be included only to the extent of the lesser of (x) the amount
of dividends or distributions paid in cash (but not by means of a loan) to such
Person or a Domestic Subsidiary thereof or (y) such Person’s (or, subject to
clause (ii), a Domestic Subsidiary of such Person’s) proportionate share of the
Net Income of such other Person;

(ii) the Net Income (but not loss) of any Domestic Subsidiary of a Loan Party
(or that is accounted for by the equity method of accounting) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Domestic Subsidiary of that Net Income is not at the date
of determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders; and

(iii) the cumulative effect of a change in accounting principles shall be
excluded.

“Continuing Bank Product Obligations” has the meaning specified therefor in
Section 1.4.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Contribution Agreement” means the Contribution Agreement dated as of the
Closing Date, among the Loan Parties, in form and substance satisfactory to
Agent.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a



--------------------------------------------------------------------------------

Deposit Account). With respect to each Cash Management Account, the Cash
Management Agreement with respect to such Cash Management Account may constitute
a Control Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to their Accounts
during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5.0%.

“Disbursement Letter” means an instructional letter executed and delivered by
Loan Parties to Agent and Lenders regarding the extensions of credit to be made
on the Closing Date, the form and substance of which is satisfactory to Agent.

“Disqualified Stock” means any Stock of any Person that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the first
date that is 91 days after which both the Maturity Date has occurred and the
Notes mature; provided, that any Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to repurchase or redeem such Stock upon the occurrence of an “asset
sale” or “change of control” occurring prior to the first date on which both the
Maturity Date has occurred and the Notes mature shall not constitute
Disqualified Stock if the “asset sale” or “change of control” provisions
applicable to such Stock are no more favorable to the holders of such Stock than
the comparable provisions contained in this Agreement and the Indenture and such
Stock specifically provides that such Person will not repurchase or redeem any
such Stock pursuant to such provision prior to the payment in full of all
Obligations and the termination of all Commitments and the Parent’s repurchase
of such Notes as are required pursuant to the Indenture. The



--------------------------------------------------------------------------------

“liquidation preference” of any Disqualified Stock shall be the amount payable
thereon upon liquidation prior to any payment to holders of common Stock or, if
none, the amount payable by the issuer thereof upon maturity or mandatory
redemption.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means a Subsidiary formed under the laws of the United
States.

“Domestic Inactive Subsidiary” means an Inactive Subsidiary formed under the
laws of the United States.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period, plus, in each case, without duplication:

(i) an amount equal to any extraordinary loss realized by such Person or any of
its Domestic Subsidiaries in connection with a disposition of assets, to the
extent such loss was deducted in computing such Consolidated Net Income;

(ii) provision for taxes based on income or profits of such Person and its
Domestic Subsidiaries for such period to the extent that such provision for
taxes was included in computing such Consolidated Net Income;

(iii) the Fixed Charges of such Person and its Domestic Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income;

(iv) depreciation and amortization (including amortization of financing fees,
debt discounts and goodwill/other intangibles, but excluding amortization of
prepaid cash expenses that were paid in a prior period) of such Person and its
Domestic Subsidiaries for such period to the extent that such depreciation and
amortization were deducted in computing such Consolidated Net Income; and

(v) any non-cash charges (including non-cash restructuring charges and non-cash
compensation expense recorded in respect of the issuance or grant of Stock to
officers, directors and employees of the Parent or any Domestic Subsidiary of a
Loan Party, provided, that such Stock may only be redeemed at the option of the
holder for Stock of the Parent (other than Disqualified Stock)) reducing
Consolidated Net Income for such period (excluding any such non-cash charge to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period); minus,

(vi) any non-cash items increasing Consolidated Net Income for such period
(without duplication, excluding any reversal of a reserve for cash expenses, if
the establishment of such reserve had previously decreased Consolidated Net
Income), other than the accrual of revenue in the ordinary course of business),
in each case, on a consolidated basis and determined in accordance with GAAP and
Regulation S-X under the Exchange Act if applicable.

Notwithstanding the foregoing, the provision for taxes on the income or profits
of, and the depreciation and amortization and other non-cash expenses of, a
Domestic Subsidiary of such Person shall be added to Consolidated Net Income to
compute EBITDA only to the extent (and in the same proportion) that (x) the Net
Income of such Domestic Subsidiary was included in calculating the Consolidated
Net Income of such Person, and (y) a corresponding amount would be permitted at
the date of determination to be dividended to such Person by such Domestic
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Domestic Subsidiary or its
stockholders.



--------------------------------------------------------------------------------

In connection with acquisitions or dispositions of assets consummated subsequent
to the commencement of any applicable period for purposes of calculating EBITDA,
EBITDA shall be calculated for any such acquisition or disposition of assets on
a pro forma basis for such period and in accordance with Regulation S-X under
the Exchange Act if applicable.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of its sale of goods or rendition of
services, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of any Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,



--------------------------------------------------------------------------------

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless the applicable Borrower has
so qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that the
applicable Borrower may qualify subsequently as a foreign entity authorized to
transact business in such state or jurisdiction and gain access to such courts,
without incurring any cost or penalty viewed by Agent to be significant in
amount, and such later qualification cures any access to such courts to enforce
payment of such Account,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (as applicable) (i) the goods giving rise to
such Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, financial institution, or fund that is engaged in making, purchasing,
or otherwise investing in commercial loans in the ordinary course of its
business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent; provided, that, no Person known by an assigning Lender to be a Competitor
shall be an Eligible Transferee without the prior written consent of the
Administrative Borrower.



--------------------------------------------------------------------------------

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by any Loan Party,
any Subsidiary of a Loan Party, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any Subsidiary of a Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Loan Party or a
Subsidiary of a Loan Party under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Loan Party under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Loan Party or a Subsidiary of a Loan Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Loan Party or a Subsidiary of a Loan Party and whose
employees are aggregated with the employees of a Loan Party or a Subsidiary of a
Loan Party under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 7.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Loan Parties and their Subsidiaries aged in excess of their historical levels
with respect thereto and all book overdrafts of Loan Parties and their
Subsidiaries in excess of their historical practices with respect thereto, in
each case as determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.



--------------------------------------------------------------------------------

“Exempt Preferred Stock” means any issued and outstanding preferred Stock of the
Parent or any Domestic Subsidiary that (a) imposes no requirement or obligation
whatsoever (whether absolute, contingent or otherwise) as to the Parent’s or
applicable Domestic Subsidiary’s payment of or accommodation for any mandatory
dividend, guaranteed return or redemption, purchase or repurchase commitment in
favor of holders thereof, excluding, in each case, any such requirements or
obligations first becoming due and payable in accordance with their respective
terms on a date subsequent to the Maturity Date or the Stated Maturity (as
defined in the Indenture) of the Notes, and (b) provides for payment-in kind
treatment of any non-mandatory dividends, accretions and distributions as may
otherwise be made thereon by the Parent or applicable Domestic Subsidiary.

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance satisfactory to Agent.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(a) the consolidated interest expense (subject to the exclusions relating to
debt issuance costs and original issue discount as otherwise addressed in clause
(c) immediately below) of such Person and its Domestic Subsidiaries for such
period, whether paid or accrued, determined in accordance with GAAP;

(b) the interest component of any commissions, discounts and other fees and
charges incurred in respect of letters of credit or bankers’ acceptance
financings, determined in accordance with GAAP, and net payments or receipts (if
any) pursuant to such Person’s Hedge Agreement obligations (other than Hedge
Agreement obligations with respect to commodities), but only to the extent such
obligations relate to Indebtedness that is not itself a Hedge Agreement
obligation;

(c) the consolidated interest expense of such Person and its Domestic
Subsidiaries that was capitalized during such period, but excluding amortization
of debt issuance costs and original issue discount, non-cash interest payments
(but including, without limitation, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capitalized Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings), and
net of the effect of all payments made or received pursuant to Hedge Agreement
obligations in respect of interest rates;

(d) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Domestic Subsidiaries or secured by a Lien on assets
of such Person or one of its Domestic Subsidiaries (whether or not such Guaranty
or Lien is called upon);

(e) the product of (i) all dividend payments (other than any payments to such
Person or any of its Domestic Subsidiaries and any dividends payable in the form
of Qualified Stock) on any series of preferred Stock or Disqualified Stock of
such Person and its Domestic Subsidiaries other than dividends payable solely in
Qualified Stock of such Person or to such Person or its Domestic
Subsidiary(ies), times (ii) (A) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of such Person, expressed as a decimal, in each
case, on a consolidated basis and in accordance with GAAP, or (B) if the
dividends are deductible by such Person for income tax purposes, one.

“Foreign Subsidiary” means a Subsidiary formed under the laws of a jurisdiction
other than the United States.

“Foreign Inactive Subsidiary” means an Inactive Subsidiary formed under the laws
of a jurisdiction other than the United States.



--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any foreign, federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

“Guarantied Obligations” means the due and punctual payment, whether at stated
maturity, by acceleration or otherwise, of all Obligations of the Borrowers now
or hereafter existing under any Loan Document, whether for principal, interest
(including all interest that accrues after the commencement of any Insolvency
Proceeding irrespective of whether a claim therefor is allowed in such case or
proceeding), fees, expenses or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agent, the Lenders or the
Underlying Issuer (or any of them) in enforcing any rights under any Loan
Document. Without limiting the generality of the foregoing, Guaranteed
Obligations shall include all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrowers to the Agent, the Lenders or the
Underlying Issuer under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Loan Party.

“Guarantors” means each Person that guarantees, pursuant to Section 16,
Section 5.16, or otherwise, all or any part of the Obligations, and “Guarantor”
means any one of them.

“Guaranty” means (i) the guaranty of each Guarantor party to the Agreement
contained in Section 16, and (ii) each guaranty executed and delivered by each
Guarantor in favor of Agent for the benefit of the Lender Group and the Bank
Product Providers, in form and substance satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).



--------------------------------------------------------------------------------

“Inactive Subsidiary” means each Subsidiary of Parent listed on Schedule I-1.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, hedges, derivatives, or other financial
products, (c) all obligations as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed, (e) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Indenture” means the Indenture, dated as of July 3, 2006, as amended from time
to time in accordance with its terms and not in contravention of this Agreement
or any other Loan Document, among Parent, each of its Subsidiaries party thereto
as an Obligor (as defined therein), and Wells Fargo, as Trustee.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law or any equivalent laws in any other jurisdiction,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Loan Parties, each of their Subsidiaries, and Agent, the form
and substance of which is satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Loan Parties, Agent and Trustee.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however, that
(a) if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

“L/C” has the meaning specified therefor in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Loan Parties or their
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and Uniform Commercial Code searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations) to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Loan Documents or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the disbursement of funds to Borrowers or other members of
the Lender Group (by wire transfer or otherwise), (d) charges paid or incurred
by Agent resulting from the dishonor of checks, (e) reasonable costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
any inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Lender Group in enforcing or defending the Loan Documents or
in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Loan Party or any Subsidiary of a Loan
Party, (h) Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants,



--------------------------------------------------------------------------------

consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Loan Party or any
Subsidiary of a Loan Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 2.50 percentage points.

“Lien” means any mortgage, deed of trust, debentures, charge, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance, easement,
lien (statutory or other), security interest, or other security arrangement and
any other preference, priority, or preferential arrangement of any kind or
nature whatsoever, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Cash Management Agreements, the Control Agreements, the
Contribution Agreement, the Copyright Security Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, the Intercompany Subordination Agreement,
the Letters of Credit, any Mortgages, the Officers’ Certificate, the Patent
Security Agreement, the Security Agreement, the Trademark Security Agreement,
the Intercreditor Agreement, any note or notes executed by a Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by any Loan Party and
the Lender Group in connection with the Agreement.

“Loan Parties” means Borrowers and Guarantors, and “Loan Party” means any one of
them.



--------------------------------------------------------------------------------

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Loan Parties, taken as a whole, (b) a material impairment of a
Loan Party’s ability to perform their obligations under the Loan Documents to
which they are a party or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent’s Liens with respect to the Collateral
as a result of an action or failure to act on the part of a Loan Party.

“Material Contract” means, with respect to any Person, (i) the Noteholder
Documents, (ii) each contract or agreement to which such Person or any of its
Subsidiaries is a party involving aggregate consideration payable to or by such
Person or such Subsidiary of $5,000,000 or more in any calendar year (other than
purchase orders in the ordinary course of the business of such Person or such
Subsidiary and other than contracts that by their terms may be terminated by
such Person or Subsidiary in the ordinary course of its business upon less than
90 days’ notice without penalty or premium) and (iii) each other contract or
agreement, the termination of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.4.

“Maximum Revolver Amount” means (a) $12,000,000, or (b) upon the written request
of the Parent in the form of Exhibit R-1 attached hereto, which request may be
made upon delivery to the Agent, at such time as is permitted by the terms of
the Intercreditor Agreement, of one or more certificates, each substantially in
the form of Exhibit A attached to the Intercreditor Agreement, completed and
certified by the chief financial officer of the Parent, so long as no Default or
Event of Default exists or would exist either at the time of giving such written
request and such certificate and both before and after giving effect to such
requested increase, (i) $17,000,000, if the amount in clause (a) of the
certificate most recently received by the Agent is $25,000,000,
(ii) $22,000,000, if the amount in clause (a) of the certificate most recently
received by the Agent is $30,000,000, or (iii) $25,000,000, if the amount in
clause (a) of the certificate most recently received by the Agent is
$35,000,000, as such amounts may be permanently reduced from time to time
pursuant to the terms of this Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, debenture, or deeds to secure debt, executed and delivered by a Loan
Party in favor of Agent, in form and substance satisfactory to Agent, that
encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by a Loan Party or a Subsidiary of a
Loan Party of property or assets, the amount of cash proceeds received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of a Loan Party or a
Subsidiary of a Loan Party, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under this
Agreement or the other Loan Documents, (B) Indebtedness assumed by the purchaser
of such asset and (C) the Noteholder Indebtedness) which is required to be, and
is, repaid in connection with such sale or disposition, (ii) reasonable fees,
commissions, and expenses related thereto and required to be paid by a Loan
Party or such Subsidiary of a Loan Party in connection with such sale or
disposition and (iii) taxes paid or payable to any taxing authorities by a Loan
Party or such Subsidiary of a Loan Party in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
have been determined by such Loan Party or such Subsidiary to be payable to a
Person that is not an Affiliate of a Loan Party or a Subsidiary of a Loan Party,
and are properly attributable to such transaction; and



--------------------------------------------------------------------------------

(b) with respect to the issuance or incurrence of any Indebtedness by a Loan
Party or a Subsidiary of a Loan Party, or the issuance by a Loan Party or a
Subsidiary of a Loan Party of any shares of its Stock, the aggregate amount of
cash received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of a Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by a Loan
Party or such Subsidiary in connection with such issuance or incurrence,
(ii) taxes paid or payable to any taxing authorities by a Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or have been determined by such Loan Party
or such Subsidiary to be payable to a Person that is not an Affiliate of a Loan
Party or Subsidiary of a Loan Party, and are properly attributable to such
transaction.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined, in accordance with GAAP and before any reduction in respect
of preferred Stock (other than Exempt Preferred Stock) dividends, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any disposition of assets or
any disposition pursuant to a Sale and Lease-Back Transaction or (ii) the
disposition of any securities by such Person or any of its Domestic Subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its Domestic
Subsidiaries; and (b) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.

“Noteholder Documents” means the Indenture, the Senior Secured Notes and all
other agreements, instruments and other documents executed or delivered pursuant
to or in connection therewith.

“Noteholder Indebtedness” means the Indebtedness of the Loan Parties under the
Senior Secured Notes and the Indenture.

“Noteholders” means the “Holders” or “Noteholders”, as such terms are defined in
the Indenture.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Loan Parties to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Loan Parties are required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Loan Parties, together with the Loan Parties’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified therefore in Section 15.11(b).

“Overadvance” has the meaning specified therefor in Section 2.5.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).

“Participant Register” has the meaning specified therefor in Section 13.1(e).

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Permitted Acquisition” means a Permitted Cash Acquisition or a Permitted
Non-Cash Acquisition, as the context requires.

“Permitted Cash Acquisition” means any Acquisition as to which each of the
following is applicable (a) such Acquisition does not qualify as a Permitted
Non-Cash Acquisition solely because the consideration payable in respect of the
proposed Acquisition includes some form of consideration other than solely the
common Stock of Parent; (b) no Indebtedness that is not permitted under
Section 6.1 will be incurred or assumed as a result of such Acquisition; (c) no
Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition, (d) both before and
immediately after giving effect to such Acquisition, Borrowers shall have
Availability plus Qualified Cash in an amount not less than $15,000,000; (e) the
purchase price of all Permitted Cash Acquisitions and all Permitted Non-Cash
Acquisitions shall not exceed $15,000,000 during any fiscal year in the
aggregate; and (f) the purchase price of all Permitted Cash Acquisitions and all
Permitted Non-Cash Acquisitions shall not exceed 60,000,000 in aggregate during
the term of the facility.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales or other dispositions of other Equipment and other assets having a
book value not in excess of $300,000 in the aggregate in any calendar year,
(c) sales of Inventory to buyers in the ordinary course of business, (d) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents, (e) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (f) any merger permitted by
Section 6.3, and (g) the Permitted Sale and Leaseback.

“Permitted Holder” means the Person(s) identified on Schedule P-1.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Loan Party
or any Subsidiary of a Loan Party effected in the ordinary course of business or
owing to a Loan Party or any Subsidiary of a Loan Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or any Subsidiary of a Loan
Party, (e) Investments in intercompany loans permitted by Section 6.1,
(f) Investments in USDS Canada by the Borrowers in an aggregate amount which,
when taken together with the amount of Indebtedness of USDS Canada to the
Borrowers as permitted by Section 6.1(q), may not exceed $1,000,000, and
(g) Permitted Acquisitions.



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-2, provided that any such Lien only secures the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases, (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or any Refinancing Indebtedness in respect
thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof, (l) Liens securing Noteholder Indebtedness, but only to the
extent that such Liens are subject to the Intercreditor Agreement, (m) Liens on
insurance policies and the proceeds thereof securing premium financing,
(n) Liens encumbering customary initial deposits and margin deposits, netting
provisions and set off rights, in each case securing Indebtedness under Hedging
Agreements permitted under Section 6.1, (o) Liens arising by reason of deposits
necessary to qualify any Loan Party to conduct business, maintain self-insurance
or comply with law, and (p) customary Liens for the fees, costs and expenses of
trustees and escrow agents pursuant to any indenture, escrow agreement or
similar agreement establishing a trust or escrow arrangement.

“Permitted Non-Cash Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition,

(b) the assets being acquired, or the Person whose Stock is being acquired are
useful in or engaged in, as applicable, the business of the Borrowers or a
business reasonably related thereto,

(c) such acquisition is consensual and has been approved by the board of
directors of the entity whose stock or assets are proposed to be acquired,

(d) the consideration payable in respect of the proposed Acquisition shall be
composed solely of either (i) common or preferred Stock of Parent (other than
Disqualified Stock), (ii) Permitted Seller Indebtedness, or (iii) a combination
of common or preferred Stock of Parent (other than Disqualified Stock) and
Permitted Seller Indebtedness,

(e) Parent has provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis, created by adding the
historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition (adjusted to eliminate expense items that would not
have been incurred and to include income items that would have been recognized,
in each case, if the combination had been accomplished at the



--------------------------------------------------------------------------------

beginning of the relevant period; such eliminations and inclusions to be
mutually and reasonably agreed upon by Parent and Agent), (i) Borrowers and
their Subsidiaries would have been in compliance with the financial covenants in
Section 6.16 (A) for the 12 month period ended immediately prior to the proposed
date of consummation of such proposed Acquisition, and (B) for the 12 month
period ended one year after the proposed date of consummation of such proposed
Acquisition, and (ii) Parent and its Subsidiaries would have had a ratio of
total Indebtedness to EBITDA not in excess of 4.5 to 1.0 for the four quarter
period most recently ended, together with copies of all such historical
financial statements of the Person or assets being acquired,

(f) the historical consolidated financial statements of the Person to be
acquired or related to the assets to be acquired pursuant to the proposed
Acquisition shall show TTM EBITDA of not less than a loss equal to 5% of such
Person’s revenue for the 12 consecutive month period most recently ended on or
prior to the date of the proposed Acquisition,

(g) Parent has provided Agent with forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person to be acquired, all prepared
on a basis consistent with such Person’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 2 year period following the date of the proposed Acquisition
(on a year by year basis, and for the 1 year period following the date of the
proposed Acquisition, on a month by month basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(h) Parent has provided Agent with written notice of the proposed Acquisition
not less than 30 days prior to the anticipated closing date of the proposed
Acquisition together with such documentation that Agent may reasonably require
demonstrating that after giving effect to the proposed Acquisition, Borrowers
and their Subsidiaries (taken as a whole) could not reasonably be expected to
suffer a Material Adverse Change as a result of the proposed Acquisition,

(i) the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or a Guarantor,

(j) in the case of an Asset Acquisition, the relevant Loan Party shall have
executed and delivered or authorized, as applicable, any and all documentation
reasonably requested by the Agent in order to include the newly acquired assets
within the Collateral hypothecated under the Loan Documents,

(k) in the case of a Stock Acquisition, the relevant Loan Party shall have
(i) executed and delivered a pledge agreement respecting the Stock being
acquired and shall have delivered to Agent possession of any original Stock
certificates and stock powers (endorsed in blank) respecting all of the issued
and outstanding shares of Stock of such acquired Person, and (ii) caused such
acquired Person to execute and deliver a joinder to the Guaranty and Security
Agreement (in form satisfactory to Agent), together with any and all financing
statements and other documentation reasonably requested by Agent, to cause such
acquired Person to be obligated with respect to the Obligations and to include
the assets of the acquired Person within the collateral hypothecated under the
Loan Documents,

(l) the assets being acquired are located within the United States, or the
Person whose Stock is being acquired is organized in a jurisdiction located
within the United States,

(m) the business and assets acquired in such Acquisition are free and clear of
all Liens (other than Permitted Liens), and

(n) all such Acquisitions shall be permitted under the Noteholder Documents.



--------------------------------------------------------------------------------

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of (i) $1,000,000,
plus (ii) to the extent that the Loan Parties shall acquire and/or lease certain
tracking and tracing Equipment and software (the “Tracking Assets”) in
substantially the manner described to the Agent in the memorandum delivered to
the Agent on or prior to the Closing Date $8,500,000.

“Permitted Sale and Leaseback” means a sale and leaseback transaction (a “Sale
and Leaseback”) that is in respect of Tracking Assets that are first acquired by
a Borrower directly from the manufacturer, so long as:

(a) no Default or Event of Default shall have occurred or be continuing or shall
result from the consummation of such Sale and Leaseback;

(b) the applicable Borrower receives fair market value for the subject Tracking
Assets,

(c) 100% of the consideration received is cash and Cash Equivalents, and

(d) such Sale and Leaseback shall be fully consummated within 180 days after the
acquisition by such Borrower of the applicable Tracking Assets.

“Permitted Seller Indebtedness” means unsecured Indebtedness incurred by a Loan
Party in connection with the financing of all or a portion of the purchase price
of a Permitted Acquisition, provided that each of the following conditions is
satisfied as determined by the Agent: (i) such Indebtedness shall be
subordinated to the Obligations pursuant to a subordination agreement in form
and substance reasonably satisfactory to the Agent, (ii) the Agent shall have
received not less than seven (7) days prior written notice of the intention of
such Loan Party to incur such Indebtedness, which notice shall set forth in
detail reasonably satisfactory to the Agent the amount of such Indebtedness, the
interest rate, the maturity date with respect thereto and such other information
as the Agent may request with respect thereto, (iii) the Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, (iv) no
agreement, document or instrument evidencing or otherwise related to such
Indebtedness shall contain any schedule of repayments or financial covenants,
(v) the maturity date of such Indebtedness shall occur at least six months after
the Maturity Date, and (vi) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.



--------------------------------------------------------------------------------

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment, by (ii) the aggregate amount
of Revolver Commitments of all Lenders; provided, however, that in the event the
Revolver Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

“Protective Advance” has the meaning specified therefor in Section 2.3(d)(i).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
180 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.

“Qualified Stock” shall mean all Stock of a Person other than Disqualified Stock
of such Person.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or a Subsidiary of any Loan Party and the
improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by a Loan Party or any Subsidiary of a
Loan Party.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) the terms and conditions of such refinancings,
renewals, or extensions do not result in an increase



--------------------------------------------------------------------------------

in the principal amount of the Indebtedness so refinanced, renewed, or extended
(other than in respect of the inclusion therein of accrued and unpaid fees,
expenses, interest and/or premiums), (b) such refinancings, renewals, or
extensions do not result in an increase by more than 300 basis points in the
interest rate with respect to the Indebtedness so refinanced, renewed, or
extended, (c) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Loan Parties, (d) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (e) the Indebtedness that is
refinanced, renewed, or extended is non recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

“Register” has the meaning specified therefor in Section 13.1(d).

“Registered Loans” has the meaning specified therefor in Section 13.1(d).

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

“Report” has the meaning specified therefor in Section 15.17.

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $13,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.



--------------------------------------------------------------------------------

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sale and Leaseback” has the meaning specified therefor in the definition of
“Permitted Sale and Leaseback.”

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Loan Parties to Agent.

“Senior Secured Notes” means the senior secured notes, due 2010, issued on
July 3, 2006, by Parent, payable to the order of the Noteholders, in an initial
principal amount of $78,205,000.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, equity interests, equity
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b).

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

“Taxes” has the meaning specified therefor in Section 15.11(a).

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may



--------------------------------------------------------------------------------

be reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Tracking Assets” has the meaning specified therefore in the definition of
“Permitted Purchase Money Indebtedness.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Transaction Documents” means the Loan Documents and the Noteholder Documents.

“Trustee” means Wells Fargo, in its capacity as trustee for the Noteholders.

“TTM EBITDA” means, as of any date of determination, EBITDA of Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, for the
12 month period most recently ended.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“USDS Canada” means USDS Canada Ltd., a corporation incorporated under the
Canada Business Corporations Act.

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, Inc., a California corporation.



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of Agent
and each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:

(a) the Closing Date shall occur on or before December 22, 2006;

(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements, and evidencing the absence of any other Liens on the
Collateral, other than Liens acceptable to Agent;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Agreement,

(ii) the Cash Management Agreements,

(iii) the Contribution Agreement,

(iv) the Control Agreements,

(v) the Disbursement Letter,

(vi) the Fee Letter,

(vii) the Intercompany Subordination Agreement,

(viii) the Security Agreement,

(ix) the Intercreditor Agreement, and

(x) the Trademark Security Agreement;

(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Transaction Documents to which such Loan Party is a party,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;

(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;



--------------------------------------------------------------------------------

(g) Agent shall have received a certificate of status with respect to each Loan
Party (other than those certificates set forth in item (c) of Schedule 3.3),
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction;

(h) Agent shall have received certificates of status with respect to each Loan
Party (other than those certificates set forth in item (d) of Schedule 3.3),
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which its failure to be duly qualified or
licensed could reasonably be expected to result in a Material Adverse Change,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;

(i) Agent shall have received a certificate of insurance, together with the
endorsements thereto, (including loss payable endorsements) as are required by
Section 5.8, the form and substance of which shall be satisfactory to Agent;

(j) Agent shall have received Collateral Access Agreements with respect to the
Loan Parties’ chief executive office(s) located at (i) One Morningside Drive,
Westport, CT 06880, (ii) 80 Wesley Street, South Hackensack, NJ 07606, and
(iii) 2600 Southwest Freeway, Houston, TX 77098 (or, in lieu of any of the
foregoing, a rent reserve shall have been established against the Borrowing Base
by the Agent in accordance with Section 2.1(b) of this Agreement in an amount
not greater than three (3) times the total monthly rent for such location);

(k) Agent shall have received an opinion of Loan Parties’ counsel in form and
substance satisfactory to Agent;

(l) (i) Borrowers shall have the Required Availability after giving effect to
the initial extensions of credit hereunder and the payment of all fees, costs
and expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents and (ii) all liabilities of the Loan
Parties shall be at a level and are aged consistent with their historical
practices, provided, that Agent shall have received evidence satisfactory to the
Agent that the cash used in the calculation of Required Availability is on
deposit in one or more bank accounts of the Borrowers, and Administrative
Borrower shall deliver to Agent a certificate of the chief financial officer of
Administrative Borrower certifying as to the matters set forth above and
containing a calculation of Required Availability;

(m) Agent shall have received a certificate of the chief financial officer of
each Loan Party certifying (i) as to the truth and accuracy of the
representations and warranties of each Loan Party contained in Section 4 of the
Agreement, (ii) the absence of any Defaults or Events of Default, and (iii) that
after giving effect to the incurrence of Indebtedness under the Agreement and
the other transactions contemplated thereby, each Loan Party is Solvent;

(n) Agent shall have completed its business, legal, and collateral due
diligence, including, without limitation, (i) a collateral audit and review of
Borrowers’ and their Subsidiaries’ books and records and verification of
Borrowers’ representations and warranties to the Lender Group, (ii) review of
all of Loan Parties’ Material Contracts, the results of which shall be
satisfactory to Agent, (iii) a review of a schedule of all outstanding
litigation of Loan Parties, the results of which shall be satisfactory to Agent,
and (iv) a review of Loan Parties’ labor matters, the results of which shall be
satisfactory to Agent;

(o)Agent shall have received completed reference checks with respect to Loan
Parties’ senior management, the results of which are satisfactory to Agent in
its sole discretion;



--------------------------------------------------------------------------------

(p) Agent shall have received a set of Projections of Parent and its
Subsidiaries for the 3 year period following the Closing Date (on a year by year
basis, and for the 1 year period following the Closing Date, on a month by month
basis), in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent;

(q) Agent shall have received a fully executed copy of an amendment to the
Indenture in form and substance satisfactory to the Agent;

(r) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;

(s) Agent shall have received copies of each Material Contract, together with a
certificate of the Secretary of Parent certifying each such document as being a
true, correct, and complete copy thereof and that such Material Contracts remain
in full force and effect and that none of the Loan Parties is in breach or
default in any of its obligations under such Material Contracts;

(t) Loan Parties and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Loan Parties or their
Subsidiaries of the Transaction Documents or with the consummation of the
transactions contemplated thereby;

(u) there shall exist no claim, action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any Governmental
Authority which relates to the transactions contemplated by the Loan Documents
or which, in the opinion of any Lender, has any reasonable likelihood of having
a material adverse effect on (A) the ability of Loan Parties to perform their
obligations under the Loan Documents, or (B) the ability of Lenders to enforce
the Loan Documents;

(v) Agent shall have received the memorandum referred to in the definition of
“Permitted Purchase Money Indebtedness” which describes the manner in which the
Loan Parties shall acquire and/or lease certain tracking and tracing Equipment
and software; and

(w) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

Schedule 3.3

(a) within 60 days after the Closing Date, the Agent shall have received
reasonably satisfactory evidence from the Borrowers that Corporate Express
Distribution Services, Inc. (A) has been wound-up, liquidated or dissolved and
any assets of Corporate Express Distribution Services, Inc. at the time of such
wind-up, liquidation or dissolution have been transferred to a Loan Party, (B)
no longer has any obligations whatsoever, including, without limitation, as a
Subsidiary Guarantor (as defined in the Indenture), or (C) has become a party to
this Agreement and the other applicable Loan Documents in accordance with
Section 5.16 hereof;

(b) within 30 days after the Closing Date, the Agent shall have received
reasonably satisfactory evidence from the Borrowers that the Deposit Account at
Bank of America, N.A., account number 942-9168368, has been closed;

(c) within 30 days after the Closing Date, Agent shall have received a
certificate of status with respect to following entities, dated within 30 days
of the Closing Date, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction:

(i) CD&L, Inc.,

(ii) Olympic Courier Systems, Inc.,

(iii) Securities Courier Corporation,

(iv) Silver Star Express, Inc., and

(v) Velocity Express Corporation;

(d) within 30 days after the Closing Date, Agent shall have received from the
Loan Parties certificates of status with respect to the following entities in
the following jurisdictions, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of such jurisdictions,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions, as well as such certificates from any other jurisdictions,
if any, which any Loan Party’s failure to be duly qualified or licensed could
reasonably be expected to result in a Material Adverse Change, to the extent not
provided prior to the Closing Date:

(i) CD&L, Inc.,

(A) New Jersey,

(ii) Clayton/National Courier Systems, Inc.,

(A) California,

(B) Arizona, and

(C) Washington,

(iii) Click Messenger Service, Inc.,

(A) New Hampshire,

(B) Pennsylvania, and

(C) Vermont,

(iv) Olympic Courier Systems, Inc.,

(A) Massachusetts,



--------------------------------------------------------------------------------

(v) Securities Courier Corporation,

(A) New Jersey,

(B) Maryland,

(C) Pennsylvania, and

(D) Washington, D.C.,

(vi) Silver Star Express, Inc.,

(A) Arkansas,

(B) Georgia,

(C) Indiana,

(D) Louisiana,

(E) Maryland,

(F) New York,

(G) New Jersey,

(H) North Carolina,

(I) Ohio,

(J) Oklahoma,

(K) Pennsylvania,

(L) South Carolina,

(M) Tennessee,

(N) Texas, and

(O) Washington, D.C.,

(vii) Velocity Express Corporation,

(A) Minnesota, and

(B) Connecticut,

(viii) Velocity Express, Inc.,

(A) Arkansas,

(B) Arizona,

(C) California,

(D) Maryland,

(E) Minnesota,

(F) New Hampshire,

(G) New Mexico,

(H) North Dakota,

(I) Pennsylvania,

(J) Rhode Island,

(K) Tennessee,

(L) Virginia, and

(M) Vermont,

(ix) Velocity Express Leasing, Inc.,

(A) California,

(B) Colorado,

(C) District of Columbia,

(D) Kansas,

(E) Maryland,

(F) Massachusetts,

(G) Minnesota,

(H) New Hampshire,

(I) New Mexico,

(J) North Dakota,



--------------------------------------------------------------------------------

(K) Oklahoma,

(L) Pennsylvania,

(M) Rhode Island,

(N) Tennessee,

(O) Virginia, and

(P) Vermont,

(x) VXP Mid-West, Inc.,

(A) Illinois;

(e) within 5 Business Days after the Closing Date, Agent shall have received
from the Loan Parties, all certificates representing any of the Pledged
Interests (as defined in the Security Agreement), together with undated powers
or assignments of investment securities with respect thereto, duly endorsed in
blank by such the applicable Loan Party;

(f) within 30 days after the Closing Date, Agent shall have received an opinion
of Loan Parties’ local Florida counsel in form and substance reasonably
satisfactory to Agent; and

(g) within 30 days after the Closing Date, Agent shall have received either (i)
an opinion of counsel to the Loan Parties, in form and substance reasonably
satisfactory to Agent, stating that in the opinion of such counsel, based solely
upon such counsel’s review of the books and records of the Loan Parties, the
ownership of each Loan Party (other than the Parent) conforms to the ownership
for such Loan Party set forth on Schedule 4.8(b) as delivered on the Closing
Date, or (ii) other evidence reasonably satisfactory to the Agent that the
ownership of each Loan Party (other than the Parent) conforms to the ownership
for such Loan Party set forth on Schedule 4.8(b) as delivered on the Closing
Date.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Weekly    (a) an Account roll-forward with supporting details supplied from
sales journals, collection journals, credit registers and any other records.
Monthly (no later than the 15th day of each month)   

(b) a Borrowing Base Certificate,

 

(c) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(e) a detailed report regarding Borrowers’ and their Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,

Monthly (no later than the 20th day of each month)    (f) a monthly Account
roll-forward, in a format acceptable to Agent in its discretion, tied to the
beginning and ending account receivable balances of Borrowers’ general ledgers.
Monthly (no later than the 30th day of each month)   

(g) a reconciliation of Accounts and trade accounts payable of Borrowers’
general ledger accounts to their monthly financial statements including any book
reserves related to each category.

 

(h) a summary aging, by vendor, of Borrowers’ and their Subsidiaries’ accounts
payable and any book overdrafts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks,

Annually    (i) a detailed list of Borrowers’ and their Subsidiaries’ customers,
with address and contact information. Upon request by Agent   

(j) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ and their Subsidiaries’ Accounts,

 

(k) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,

 

(l) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request, and

 

(m) a report regarding each Loan Parties’ and their Subsidiaries’ accrued, but
unpaid taxes and ad valorem taxes.



--------------------------------------------------------------------------------

Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (50 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years,   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Parent’s and its Subsidiaries’ operations
during such period, and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 120 days after the end of each of
Parent’s fiscal years,   

(c) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.18), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

 

(d) a Compliance Certificate.

as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,    (e) copies of Parent’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 3 years, year by year,
and for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Parent as being such officer’s good faith estimate of the
financial performance of Parent during the period covered thereby. if and when
filed by any Loan Party,   

(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, if any,

 

(g) any other filings made by any Loan Party with the SEC, if any, and

 

(h) any other information that is provided by any Loan Party to its shareholders
generally.

 

-1-



--------------------------------------------------------------------------------

promptly, but in any event within 5 days after a Loan Party has knowledge of any
event or condition that constitutes a Default or an Event of Default,    (i)
notice of such event or condition and a statement of the curative action that
Loan Parties propose to take with respect thereto. promptly after the
commencement thereof, but in any event within 5 days after the service of
process with respect thereto on any Loan Party or any Subsidiary of a Loan
Party,    (j) notice of all actions, suits, or proceedings brought by or against
any Loan Party or any Subsidiary of a Loan Party before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Change. promptly, but in any event within 5 days after a Loan Party has
knowledge that (i) any local, state or federal Governmental Authority has
successfully asserted and established that the independent contractors of any
Loan Party were mis-classified and that they are actually employees of such Loan
Party, (ii) any local, state or federal Governmental Authority has successfully
asserted that any Loan Party has violated the independent contractor model of
such jurisdiction, or (iii) any Loan Party has entered into a settlement
agreement with any local, state or federal Government Authority with respect to
the status of the independent contractors of such Loan Party, but, with respect
to each of    (k) notice of such event or condition and a statement of the
curative action that Loan Parties propose to take with respect thereto.

 

-2-



--------------------------------------------------------------------------------

the events described in clause (i), (ii) or (iii) above, only if such event is
reasonably likely to result in a Material Adverse Change or such event is
reasonably likely to result in liability to the Loan Parties in excess of
$500,000.    promptly, but in any event within 5 days after a Loan Party has
knowledge of any labor negotiations or strikes or termination or cancellation of
any Material Contract,    (l) notice of such event or condition and a statement
of the curative action that Loan Parties propose to take with respect thereto.
upon the request of Agent,    (m) any other information reasonably requested
relating to the financial condition of Loan Parties or their Subsidiaries.

 

-3-